EB dnstíno de Desenvolvimento Florestal do Estado do Perá - IDEFLOR

Contrato de Concessão Florestal - UMF HI
Conjunto de Glebas Mamu

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 01/2011 QUE ENTRE SI CELEBRAM O ESTADO DO
PARÁ, por intermédio do Instituto de Desenvolvimento Florestal do Pará — IDEFLOR,
pessoa jurídica de direito público interno, constituída sob a forma de autarquia pela Lei
Estadual nº. 6.963, de 16 de abril de 2007, com sede na Rua Boaventura da Silva, 1591,
Umarizal, CEP 66.060-060, em Belém/PA, neste ato representado por seu diretor-geral,
JOSE ALBERTO DA SILVA COLARES, residente é domiciliado em Belém/PA,
portador da Carteira de Identidade nº 3207441 2 via, inscrito no CPF/MF sob o nº
039.809.872-72, nomeado pela Portaria nº 194678, publicada no Diário Oficial do
:stado nº 31842 de 03 de janeiro de 2011, nos termos dos arts. 49, $ 1º e 53, V, ambos
da Lei nº 11.284/2006, doravante denominada CONCEDENTE; e à AMAZONIA
FLORESTAL LTDA, inscrita no CNPJ sob o nº 04,513.417/0001-09, com sede na
Rodovia Transamazônica Km 01 - Vila Miritituba, Itaituba/PA, doravante designada
CONCESSIONÁRIO, neste ato representada pelo Sr. ISSAO SATO, residente e
domiciliado em Ananindeua/PA, portador da Cédula de Identidade nº 1.131.370
SSPIPR e CPF nº 196.862.509-72, tendo em vista o que consta no Processo nº
2010/231258, e em observância às disposições contidas na Lei nº 11.284/2006,
aplicando-se subsidiariamente a Lei nº 8.666/1993, mediante as cláusulas e condições a
seguir estabelecidas.

Cláusula 1º - DO OBJETO

O contrato tem por objeto exclusivo a exploração dos produtos e/ou serviços a seguir
indicados, na Unidade de Manejo Florestal (UMF) III, conforme perimetro descrito no
Anexo 1, direito devidamente obtido mediante licitação, de acordo com os termos
definidos nas regras de concessão florestal, no edital de licitação 01/2011 para
concessão no Conjunto de Glebas Mamuru — Arapiuns.

Subcláusula 1.1 — Produtos e serviços

Poderão ser explorados os produtos e serviços constantes na proposta do
concessionário, abaixo especificados:

1 madeira:
IL. material lenhoso residual de exploração;
IL. produtos não madeireiros;

IV. serviços de ecoturismo, incluindo-se hospedagem, visitação e observação da
natureza e esportes de aventura.

a) A identificação dos produtos e serviços, de situações especiais e exclusões
seguirão as definições contidas no Anexo III deste contrato e será atualizada
Conto de Ole Mamuru  Ariins

Contrato se concessão florestal à UM II] Concessionária Amazônia Elosestal Lida
Pagina | de 67

[3 ndo de Desenvovimento Floresta do Edo do Pará IDEFLOR

pelo Instituto de Desenvolvimento Florestal do Estado do Pará.
É facultado ao concessionário requerer ao Instituto de Desenvolvimento
Florestal do Estado do Pará a permissão para exploração de produtos e
serviços não constantes em sua proposta, o que será objeto de avaliação no
prazo máximo de 30 (trinta) dias corridos.
Caso o Instituto de Desenvolvimento Florestal do Estado do Pará aquiesça
com o pleito a que se refere a alínea anterior, não implicará em mudança da
pontuação obtida com a proposta originária, nem acarretará alteração na
ordem de classificação do certame já concluído, o qual fica caracterizado
como ato jurídico perfeito.

Subeláusula 1.2 Situações especiais

a) As condições de acesso à UMF III serão propostas pelo CONCESSIONÁRIO
e submetidas à aprovação pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

b) Qualquer exclusão de área florestal da UMF III será devidamente
compensada, a fim de garantir o equilíbrio econômico-financeiro do contrato.

Subcláusula 1.3 Exclusões

Os direitos outorgados ao vencedor pela presente concessão, nos termos do $1º do art.
16 da Lei 11,284/2006, excluem expressamente:

I.  atitularidade imobiliária ou preferência em sua aquisição;

IL o acesso ao patrimônio genético para fins de pesquisa e desenvolvimento,
bioprospecção ou constituição de coleções;

+ O uso dos recursos hidricos acima do especificado como insignificante, nos termos
da Lei 9.433, de 8 de janeiro de 1997:

- & exploração dos recursos minerais;
a exploração de recursos pesqueiros ou da fauna silvestre:

- a comercialização de créditos decorrentes da emissão evitada de carbono em
florestas naturais.

&) As autorizações de uso ou acesso aos recursos mencionados nos subitens II,
HI, IV e V dependerão de autorização específica dos órgãos competentes.

Subclâusula 1.4 Contratos com terceiros

O CONCESSIONÁRIO poderá contratar terceiros para o desenvolvimento de
atividades inerentes ou subsidiárias ao manejo florestal sustentável dos produtos e à
exploração dos serviços florestais concedidos, sem prejuizo de suas responsabilidades,

Conjunto de Giebas Mamuru - Arapiuns
Contrato de concessão floresta referente a LIMF LI - Concessionária Amazônia Florestal Ltda:
Página 2 de 67

(3 Jo de eensmeno Prel do Estado Prá IDE FLOR

conforme tratado neste contrato, vedada a subconcessão.
Cláusula 2º- DA LOCALIZAÇÃO E DESCRIÇÃO DA UME

As atividades previstas no PMFS serão executadas na UMF III, com área total de
85.417,91 hectares, conforme polígono e memorial descritivo no Anexo 1 deste
contrato.

Cláusula 3º - DA DEMARCAÇÃO DAS UNIDADES DE MANEJO FLORESTAL

A responsabilidade pela demarcação da UMF III será do CONCESSIONÁRIO, na
forma a seguir descrita, conforme explicitado no mapa do Anexo II deste contrato e no
Manual de Normas Técnicas para Demarcação de Florestas Públicas do Serviço
Florestal Brasileiro (SFB).

Subeláusula 3.1 - Implantação de marcos e prazos

1. Compete ao CONCESSIONÁRIO a demarcação da UMPF III, sendo necessária a
realização de transporte de coordenadas, implantação dos marcos de vértice,
testemunha, azimutes e das linhas de poligonação, em conformidade com a
localização e o quantitativo definidos pelo Instituto de Desenvolvimento
Florestal do Estado do Pará (ver mapa do Anexo II deste contrato).

|. O CONCESSIONÁRIO tem o prazo máximo de até 05 (cinco) anos, a partir da
assinatura do contrato, para a implantação de todos os marcos (transporte de
coordenadas, vá testemunha, azimutes e poligonação), conforme
localização e quantitativo definidos pelo Instituto de Desenvolvimento Florestal
do Estado do Pará no Anexo II deste contrato.

- Nos casos em que os limites da Unidade de Produção Anual (UPA) coincidirem
com os limites da UME IH objeto da concessão, a demarcação das linhas
coincidentes entre a UPA e à UMF em questão ocorrerá antes do início da
atividade de exploração.

- Compete ao CONCESSIONÁRIO manter picadas de 02 (dois) metros de largura
estabelecidas ao longo das linhas de poligonação e realizar manutenção
periódica que garanta essa largura durante todo o período de execução do
contrato.

Subcláusula 3.2 - Piqueteamento

1. Compete ão CONCESSIONÁRIO piquetear as áreas especiais com restrição ao
manejo florestal localizadas dentro da UMF III objeto do presente contrato,
conforme diretriz a ser editada pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

O piqueteamento será executado com estacas de material, forma e método
definidos conforme proposta do CONCESSIONÁRIO, submetida à aprovação
pelo Instituto de Desenvolvimento Florestal do Estado do Pará,

Conjunto de Giebas Mamuru - Arapiuns.
Contrato de concessão florestal referente a UM II! - Concessionária Amazônia Florestal Lida.
Pisgina 3 de 67

ERA sinto de Deemotment Fr do Estud do Pará DEFLOR

Subcláusula 3.3 — Da aprovação da demarcação

O CONCESSIONÁRIO comunicará ao Instituto de Desenvolvimento Florestal do
Estado do Pará o cumprimento das atividades de demarcação até 30 (trinta) dias após
sua execução para aprovação por este órgão, sem prejuízo da continuidade de suas
atividades.

a) Caso a demarcação não seja aprovada, o CONCESSIONÁRIO procederá às
medidas indicadas no prazo determinado pelo Instituto de Desenvolvimento
Florestal do Estado do Pará.

Cláusula 4º - DO REGIME ECONÔMICO E FINANCEIRO DA CONCESSÃO
FLORESTAL

O regime econômico e financeiro da concessão florestal compreende:

1. o pagamento de preço calculado sobre os custos de realização do edital de
licitação da concessão florestal da UMF III, conforme o art. 37 e seus parágrafos
do Decreto 6.063/2007;

o pagamento de preço, não inferior ao mínimo definido no edital de licitação,
calculado em função da quantidade de produto ou serviço auferido do objeto da
concessão;

- O pagamento de 5% (cinco por cento) da receita liquida auferida com a
exploração de serviços na UMF II;

- O pagamento de valor mínimo anual, independentemente da produção ou dos
valores auferidos pelo CONCESSIONÁRIO com a exploração do objeto da
concessão, conforme estabelecido no $ 3º, art. 36, na Lei 11.284/2006, e no
edital de licitação;

- a indisponibilidade pelo CONCESSIONÁRIO, salvo disposição contratual, dos
bens considerados reversíveis;

VI. a responsabilidade do CONCESSIONÁRIO de realizar outros investimentos
previstos no edital e neste comrato.

Subcláusula 4.1 — Pagamento dos custos do edital

Os custos do edital relativos à UMF concedida perfazem o total de R$ 153.547,11
(cento e cinquenta e três mil, quinhentos e quarenta e sete reais e onze centavos) e serão
pagos pelo CONCESSIONÁRIO em quatro parcelas trimestrais ao longo do primeiro
ano de concessão florestal, conforme o calendário a seguir;

!8 parcela - R$ 38.386,78 (trinta e oito mil, trezentos e oitenta e seis reais e setenta e
oito centavos) a ser pago em 29 de dezembro de 2011.

2º parcela - R$ 38.386,78 (trinta e oito mil, trezentos e oitenta e seis reais e setenta e
oito centavos) a ser pago em 29 de março de 2012.

Conjunto de Glebes Mamuru - Arapiis.
Comrato de coricessão Mlorestal referente a UM II Concessionária Amazônia Florestal Ltda:
Página 4 de 67

ER indeDsetmento Hr do Estad do Pará -IDEFLOR

3º parcela - R$ 38.386,78 (trinta e oito mil, trezentos e oitenta e seis reais c setenta e
oito centavos) a ser pago em 29 de junho de 2012.

4º parcela - R$ 38.386,78 (trinta e oito mil, trezentos e oitenta e seis reais e setenta e
oito centavos) a ser pago em 29 de setembro 2012.

Subelâusula 4.2 — Pagamento relativo à madeira efetivamente explorada

Os preços da madeira serão aqueles oferecidos na proposta de preço vencedora para
cada uma das cinco categorias de valor, conforme preços mínimos e lista de espécies
constantes nos Anexos V deste contrato.

42.1, O reenquadramento de espécies que compõem cada categoria de valor, em
atendimento ao disposto no art. 49 do Decreto 6.063/2007, somente poderá
ser realizado de quatro em quatro anos, mediante a apresentação de estudo de
mercado sobre a espécie, por parte da proponente.

422. O procedimento para modificação da lista de espécies do Anexo V deste
contrato será regulamentado pelo Instituto de Desenvolvimento Florestal do
Estado do Pará, mediante diretriz específica, e seguirá o estabelecido no
edital deste certame licitatório.

423. A inclusão de novas espécies na lista do Anexo V deste contrato scrá
realizada à qualquer momento, a pedido de qualquer uma das partes, desde
que à identificação botânica da espécie seja validada por herbário oficial.

a) O enquadramento da espécie seguirá norma específica a ser elaborada pelo
Instituto de Desenvolvimento Florestal do Estado do Pará.

4.24, O CONCESSIONÁRIO informará até o 10º dia de cada mês subsequente
àquele em que se deu a emissão dos documentos de transporte de produtos
florestais ou documento comprobatório da comercialização dos produtos, a
volumetria abatida e a volumetria transportada, por espécie, conforme
formulário padrão do Instituto de Desenvolvimento Florestal do Estado do
Pará.

- O CONCESSIONÁRIO preencherá diariamente as informações sobre o
rastreamento da cadeia de custódia de todas as árvores abatidas na UMF HI,
de acordo com diretriz técnica a ser estabelecida pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

. A volumetria a ser informada
seguinte fórmula:

por seção de tora explorada será definida pela

V=[(dbm/4)+(dÉ.n/4)]/2.L

Em que:

V = Volume da seção da tora em m':

db = Diâmetro médio da base da seção da tora em metros,

Conjunto de Glebas Mamuru - Arapiuns.
Contrato de concessão flotestal referente a UME IT! - Concessionária Amazônia Florestal Ltda.
Pagina 5 de 67

É sto de semi Horsa do Edo do Prá IDEFLOR

dt = Diâmetro médio do topo da seção da tora em metros;

n=3,141592;

L = Cumprimento da seção da tora em metros.

4:2.6.1 Os diâmetros médios são obtidos pelo método de medição em cruz,
em que são tomadas duas medidas perpendiculares entre si.

4.27. O valor mensal a ser recolhido será informado ao CONCESSIONÁRIO pelo
Instituto de Desenvolvimento Florestal do Estado do Pará até o 20º dia do
mês subsequente àquele em que se deu a emissão dos documentos de
transporte de produtos florestais ou documento comprobatório da
comercialização dos produtos.

4.2.8. O valor mensal a que se refere à subcláusula 4.2.7 será definido com base no
volume de madeira transportado, acrescido de atualização monetária, valores
inadimplidos de parcelas anteriores, sanções contratuais e obrigações
contratuais em atraso.

4.2.8.1. Havendo parcela em atraso, os pagamentos efetuados serão utilizados
para a quitação do débito, na ordem cronológica de vencimento, do
mais antigo para o mais atual. incluídos os juros e multas e
atualizações monetárias correspondentes conforme base de cálculo da
Secretária Estadual de Fazenda (SEFA).

429. O volume de madeira transportado à que se refere a subcláusula 42.8 será
baseado em informações fornecidas pela atividade de monitoramento deste
contrato, a ser realizada pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

42.10. O pagamento do valor referente ao volume de madeira abatido é não
transportado será efetuado em parcela anual única após cobrança por parte do
Instituto de Desenvolvimento Florestal do Estado do Pará.

Subelâusula 4.3 - Pagamento relativo ao material lenhoso residual de exploração

Pela comercialização de material lenhoso residual de exploração, o
CONCESSIONÁRIO pagará ao Instituto de Desenvolvimento Florestal do Estado do
Pára o valor único de R$ 5,00 (cinco reais) por stereo (st), a ser pago mensalmente.

43.1. 0 volume a ser considerado para fins de pagamento será aquele constante do
documento de Guia Florestal.

Subcláusula 4.4 — Pagamento relativo aos produtos não madeireiros efetivamente
explorados

A cobrança pela exploração de produtos não madeireiros utilizará como base de cálculo
os valores adotados pela Secretaria Estadual de Fazenda (SEFA).

Conjunto de Gilebas Mamuru - Arapiuns.
Contrato de concessão lorestul referente a UMF 1 — Concessionária Armucônia Floréstal Lida
Pagina 6 do 67

[3 nstto de Desemvolsimento Florestal do Estado do Pará -IDEFLOR

a) O CONCESSIONÁRIO pagará ao Instituto de Desenvolvimento Florestal do
Estado do Pará o valor tendo como referência unidade de medida adotada pela
pauta, estabelecido pela Receita Estadual do estado do Pará.

b) O pagamento será realizado mensalmente de acordo com a quantidade de
produto coletado, extraído ou abatido.

Subeláusula 4.5 - Pagamento relativo aos serviços efetivamente explorados

Pela exploração de serviços na UMF III, o CONCESSIONÁRIO pagará ao Instituto de
Desenvolvimento Florestal do Estado do Pará, 5% (cinco por cento) da receita liquida
com sua exploração, de acordo com os comprovantes, notas fiscais e outros mecanismos
de verificação.

a) O pagamento será realizado anualmente de acordo com os meios de verificação
utilizados constantes no Anexo IV deste contrato.

Subeláusula 4.6 - Pagamento de valor mínimo anual

O valor mínimo anual equivale -ao preço minimo a ser cobrado anualmente do
CONCESSIONÁRIO. independente da produção e dos valores por ele auferidos pela
exploração do objeto da concessão, conforme $3º do art. 36 da Lei 11.284/2006.

4.6.1, O início da exigência de pagamento do valor mínimo anual será no primeiro
dia útil após o 12º (décimo - segundo) mês da homologação do Plano de
Mancjo Florestal Sustentado, salvo quando o atraso na aprovação for de

responsabilidade do CONCESSIONÁRIO.

- Quando o atraso na aprovação do Plano de Manejo Florestal Sustentado for
de responsabilidade do CONCESSIONÁRIO, a exigência de pagamento do
valor minimo anual ocorrerá a partir do 24º mês após a assinatura deste
contrato.

. O pagamento do valor minimo anual será compensado no preço da concessão
florestal de que trata o inciso Il do art. 36 da Lei 11.284/2006, desde que
“corra no mesmo ano.

« O valor minimo anual a ser pago fica assim estabelecido:

4.6.4.1. percentual de 3% (três por cento) do Valor da Proposta Financeira
Vencedora da UMF, no primeiro ano de exigência de pagamento
equivalente a R$ 110.955,27 (cento e dez mil, novecentos e
cingienta e cinco reais e vinte e sete centavos);

4.6.4.2. percentual de 7% (sete por cento) do Valor da Proposta Financeira
Vencedora da UMF, no segundo ano de exigência de pagamento
equivalente a R$ 258.895,63 (duzentos e cingiienta e oito mil,
Oitocentos e noventa e cinco reais é sessenta e três centavos);

4.643, percentual de 15% (quinze por cento) do Valor da Proposta

Conjunto de Glebas Maura Arapins.
Contrato de concessão floresta referente a UMF II — Concessionária Amazônia Florestal Ltda
Página 7 de 67

EB int de Desenarimeno Pure do Edo d ar IDE LOR

Financeira Vencedora da UMF, no terceiro ano de exigência de
Pagamento equivalente a R$ 554.776,35 (quinhentos e cinquenta é
quatro mil, setecentos e setenta e seis reais e trinta e cinco centavos);

4.6.4.4. percentual de 30% (trinta por cento) do Valor da Proposta Financeira
Vencedora da UMF, a partir do quarto ano de exigência de
Pagamento equivalente a R$ 1.109.552,71 (um milhão, cento é nove
mil, quinhentos e cinquenta e dois reais e setenta e um centavos);

4.65. O CONCESSIONÁRIO poderá deixar de fazer o pagamento do valor mínimo
anual nas hipóteses de caso fortuito e força maior que inviabilizem a
exploração florestal, mediante à comprovação dos fatos e à autorização
expressa do Instituto de Desenvolvimento Florestal do Estado do Pará.

Subcláusula 4.7 - Bens reversíveis

São considerados bens reversíveis, que retornarão ao titular da floresta pública após a
extinção da concessão sem qualquer espécie de indenização:

1. a demarcação da UMF;

a infraestrutura de acesso e sinalização;

HI. infraestrutura permanente do manejo florestal, tais como estradas secundárias,
trilhas de arraste e pátios de estocagem;

IV. parcelas permanentes e unidades amostrais de pesquisa, em toda base de dados
gerados em pesquisas nelas realizadas;

- Plano de Manejo Florestal Sustentável da área, planos operacionais anuais e toda
base de dados associados:

VI. as cercas, os aceiros e as porteiras;

VII, as construções e instalações permanentes;

VIII, as pontes e passagens de nível;

TX. a infraestrutura de geração e transmissão de eletricidade e de comunicação
instalada durante a execução do contrato, incluindo postes, linhas de transmissão
e antenas.

X. posto de controle

a) Não são considerados bens reversíveis as máquinas e os equipamentos
utilizados no desempenho das atividades econômicas do
CONCESSIONÁRIO, bem como os equipamentos móveis de
comunicação e geradores portáteis de energia.

b) Não será indenizada benfeitoria decorrente de obrigação contratual

Conjunto de Glebas Mamury - Arapiuns.
Contrato de concessão florestal referente a UME II] — Concessionária Amazônia Florestal Lida.
Pagina 8 de 67

[EB “astinto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

assumida pelo CONCESSIONÁRIO ou que gere direito a bonificação ao
CONCESSIONÁRIO.

Cláusula 5º- DA FORMA DE PAGAMENTO

O CONCESSIONÁRIO recolherá, na forma da subeláusula 4.2, 4.3 e 4.4 deste contrato,
parcelas mensais referentes ao montante de produtos madeireiros, não-madeireiros
explorados.

1. O pagamento das parcelas mensais mencionado nesta cláusula será realizado até
0 30º (trigésimo) dia de cada mês subsequente áquele em que se deu a emissão
dos documentos de transporte de produtos florestais ou documento
comprobatório da comercialização dos produtos e serviços.

Il. O preenchimento, a geração e o pagamento do Documento de Arrecadação
Estadual (DAE) são de responsabilidade do CONCESSIONÁRIO.

HI. O Instituto de Des
mensalmente em seu

volvimento Florestal do Estado do Pará informará
tio na rede mundial de computadores o valor a ser pago

pelo CONCESSIONÁRIO, mediante demonstrativo de produção florestal,
bonificação, compensação, atualizações e eventuais sanções.

Iv. A informação a que se refere o inciso II será comunicada ao
CONCESSIONÁRIO por meio de demonstrativo detalhado de saldos e débitos,
pelo Instituto de Desenvolvimento Florestal do Estado do Pará, até o 20º
(vigésimo) dia do mês subsequente âquele em que se deu a emissão dos
documentos de transporte de produtos florestais ou documento comprobatório da
comercialização de produtos.

- O volume de madeira abatido e não transportado será mensurado após o início
do período de embargo.

VI.

O valor referente ao volume a que se refere o inciso V será cobrado em parcela
única em até trinta dias após o Instituto de Desenvolvimento Florestal do Estado
do Pará informar ao CONCESSIONÁRIO o valor devido.

Cláusula 6º— DA SANÇÃO POR ATRASO NO PAGAMENTO DO PREÇO

No caso de atraso no Pagamento mensal, os valores devidos serão atualizados de acordo
com base de cálculo da Secretária Estadual de Fazenda (SEFA) na geração do
Documento de Arrecadação Estadual (DAE). O Instituto de Desenvolvimento Florestal
do Estado do Pará disponibilizará em seu sítio, na Rede Mundial de Computadores,
documento de orientação para pagamentos,

Subcláusula 6.1 — Cronograma de parcelas em atraso

Havendo parcela em atraso, os Pagamentos efetuados serão utilizados para a quitação do
débito, na ordem cronológica de vencimento, do mais antigo para o mais atual,
incluídos os juros, multas e atualizações monetárias correspondentes, de acordo com
base de cálculo da Secretária Estadual de Fazenda (SEFA).

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão florestal referente a UM TI] - Concessionária Amazônia Florestal Lida
Pagina 9 de 67

[83 “situ de Desenvolvimento Floresta do Estudo do Pará - IDEFLOR

Subclâusula 6.2 — Limite de inadimplência

O limite máximo de inadimplência admitido por este contrato é de três parcelas
mensais. O vencimento do prazo de pagamento da terceira parcela inadimplida
acarretará a suspensão do CEPROF (Cadastro de Exploradores e Consumidores de
Produtos Florestais), sem prejuízo da continuidade da contagem do prazo de vigência a
que se refere a cláusula 33.

a) Qualquer valor inadimplido relativo a mais de três parcelas mensais de
pagamento ensejará a suspensão automática deste contrato.

b) Após o início do periodo de embargo, o CONCESSIONÁRIO terá até três
meses para a quitação de todos os débitos do ano anterior. O vencimento
desse prazo acarretará na suspensão do contrato.

c) Em caso de suspensão, o contrato somente será revalidado mediante o
Pagamento integral de todos os débitos e sanções devidas.

Cláusula 7º - REAJUSTE E REVISÃO DO PREÇO

Todos os preços e valores estabelecidos no contrato de concessão florestal serão
corrigidos anualmente, no 1º (primeiro) dia útil após o período de embargo após a
primeira exploração florestal, pelo Índice Nacional de Preços ao Consumidor Amplo
(IPCA/IBGE), por meio de apostilamento a ser publicado no sítio, na rede mundial de
computadores, do Instituto de Desenvolvimento Florestal do Estado do Pará.

a) O reajuste anual dos valores ofertados para o Indicador A2 da proposta técnica
seguirá o índice expresso no caput desta cláusula.

Subcláusula 7.1 — Revisão do contrato

À revisão dos preços do contrato será admitida nos casos permitidos em lei. O pedido
será de iniciativa do interessado, que o encaminhará para análise do Instituto de
Desenvolvimento Florestal do Estado do Pará.

a) A revisão de preços do contrato, que acarrete redução de valor, não poderá
ser inferior a sua proposta financeira.

Cláusula 8º - DA BONIFICAÇÃO

São indicadores bonificadores:

!, Redução de danos a floresta remanescente durante à exploração florestal;

HI. Geração de empregos locais;

HI1. Geração de empregos pela concessão florestal;

IV. Diversidades de espécies exploradas na unidade de manejo florestal;

Conjunto de Glebas Mamuru - Arapluns
Contrato de concessão florestal referente a UM III - Concessionária Amazônia Florestal Ltda
Pagina 10 de 67

ER ds de Desconto Forest! do Estado do Prá -IDEFLOR

V. Diversidade de serviços explorados na unidade de manejo florestal;

VI. Apoio e participação em projetos de pesquisa;

VIL. Implantação e manutenção de sistemas de gestão e desempenho de qualidade
socioambiental;

VIII. Aplicação de enriquecimento com espécies nativas com tratamento de
silvicultura pós colheita.

Subclâusula 8.1 — Descontos aplicáveis

O CONCESSIONÁRIO poderá obter, durante a execução do contrato, descontos no
preço a ser pago pelos produtos € serviços explorados se atingir níveis de desempenho
equivalentes ou superiores aos parâmetros estabelecidos para os indicadores de
bonificação do Anexo IV deste contrato.

a) Os descontos, cujos percentuais encontram-se expostos no Anexo IV deste
contrato, poderão ser cumulativos, limitados ao percentual de 30% (trinta
por cento).

b)A aplicação do desconto não resultará em valor inferior aos preços
mínimos estabelecidos no edital, relacionados no anexo IV deste contrato e
corrigidos de acordo com a cláusula 7º deste contrato,

e) O CONCESSIONÁRIO não terá direito a qualquer desconto por cumprir
os níveis de desempenho inferiores ou equivalentes aos parâmetros
estabelecidos no edital, no contrato ou em sua proposta.

Subelâusula 8.2 - Aplicação da bonificação

A bonificação será solicitada pelo CONCESSIONÁRIO mediante relatório anual sobre
a gestão dos recursos florestais, considerando o desempenho atingido. A análise de
desempenho dos indicadores passíveis de gerar bonificação será realizada anualmente, à
partir do prazo estabelecido na parametrização de cada indicador. definido no Anexo IV
deste contrato, com referência na data de assinatura do contrato de concessão florestal.

a) Será considerado o desempenho atingido a partir do ano estabelecido para
9 início da apuração de cada indicador, conforme fichas de parametrização
do Anexo IV deste contrato.

b) Para ter direito à bonificação. o CONCESSIONÁRIO entregará solicitação
fundamentada, comprovando que os níveis de desempenho exigidos para
bonificação foram atingidos.

€) A conferência das informações apresentadas pelo CONCESSIONÁRIO e a
avaliação do desempenho serão procedidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, que realizará as verificações
necessárias para fundamentar a decisão sobre a bonificação.

Conjunto de Olebas Mamury - Arapiuns
Contrato de concessão florestal referente a UM II — Concessionária Amazinia Florestal Ltda
Página 11 de 67

[BB tt de Desenoment First do Estado do Pa DE FLOR

d) A concessão de bonificação será efetuada por meio de ato formal
fundamentado por parte do Instituto de Desenvolvimento Florestal do
Estado do Pará.

Subeláusula 8.3 — Prazo e forma de aplicação da bonificação

O desconto decorrente da bonificação será aplicado por um ano a partir da data de
assinatura do ato formal de concessão da bonificação, previsto na alínea d da
subcláusula 8.2.

a) Somente serão contabilizados para bonificação os indicadores que, no mês
relativo à cobrança dos valores mensais, estiverem com seu ato formal de
cessão dentro do prazo de vigência.

bJ A bonificação será aplicada até o limite do preço mínimo da proposta
financeira estabelecida em edital.

&) Na hipótese de o percentual da bonificação ultrapassar o limite mínimo
estabelecido na subeláusula 8.1, alínea “b”, serão aplicados os percentuais
dos bonificadores vigentes, na ordem do que possuir data de cessão mais
antiga até o de data mais recente, até o limite do valor mínimo estabelecido
no edital de licitação 01/2011 para concessão no Conjunto de Glebas
Mamuru - Arapiuns.

Cláusula 9º- DO CUMPRIMENTO DA PROPOSTA TÉCNICA

São indicadores de desempenho para avaliação da proposta técnica:

L Redução de danos à floresta remanescente durante a exploração florestal;

Investimento em infraestrutura e serviços para comunidade local;

. Geração de empregos locais;

- Geração de empregos pela concessão florestal;

Diversidade de produtos explorados na UMF;

. Diversidade de espécies exploradas na UMF;

VII, Diversidade de serviços explorados na UMF;

VIIL. Grau de processamento local do produto.

Subcláusula 9.1 — Do cumprimento dos indicadores

A avaliação e verificação dos indicadores classificatórios seguirão norma a ser editada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Conjunto de Gilebas Mamuru - Arapiuns
Contrato de concessão florestal referente a UM III - Concessionária Amazônia Florestal Lida
Pigama 1206 67

[BB mode esertmeto Frest d Ea do Prá <IDELOR

Cláusula 10º - DAS OBRIGAÇÕES DO CONCESSIONÁRIO

São obrigações do CONCESSIONÁRIO:

|. cumprir e fazer cumprir os termos do edital de licitação, da proposta vencedora,
as regras de exploração de produtos e serviços e as cláusulas contratuais da
concessão, bem como manter, durante toda a execução do contrato, todas as
condições de habilitação e qualificação exigidas na licitação em compatibilidade
com às obrigações assumidas;

cumprir e fazer cumprir as normas de manejo florestal, elaborar, executar e
monitorar a execução do PMFS, conforme previsto nas normas técnicas
aplicáveis e especificações do contrato;

HI. buscar o uso múltiplo da floresta, nos limites contratualmente definidos e

observadas as restrições aplicáveis às áreas de preservação permanente c as
demais e recolher ao Instituto de Desenvolvimento Florestal do Estado do Pará
os valores devidos nos termos e prazos previstos neste contrato:

apresentar as certidões, atos de registro, autorizações, provas de inscrição em
cadastros de contribuintes, provas de regularidade fiscal, provas de situação
regular no cumprimento dos encargos sociais instituídos por lei, inscrições em
entidades ou associações profissionais e quaisquer outros documentos ou
atestados semelhantes, inclusive certidões de litígios relativos a possíveis débitos
Tegistrados, em originais ou cópias autenticadas, quando solicitado pelo Instituto
de Desenvolvimento Florestal do Estado do Pará;

VI. recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta é
risco, mão de obra necessária para a execução deste contrato, observando o que
dispõe a legislação trabalhista e previdenciária brasileira, responsabilizando-se
exclusiva e integralmente pelo recolhimento e pagamento de contribuições
sociais, trabalhistas, previdenciárias e demais encargos e adicionais pertinentes,
devidos a qualquer título, na forma da lei:

-assegurar a seus empregados, quando em serviço na UMF, diretamente ou por
meio de terceiros, alimentação e alojamentos, em quantidade, qualidade e
condições de higiene razoáveis, assim como segurança e assistência de saúde,
observada a legislação aplicável:

VIIL executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risco, todos os serviços necessários ao cumprimento deste contrato, respeitadas
sempre as disposições da legislação brasileira em vigor e os termos deste
contrato;

- impor a todos os seus contratados e fornecedores de bens e serviços as
disposições deste contrato e da legislação brasileira aplicável, em especial
aquelas referentes a pessoal, proteção ao consumidor e ao meio ambiente,
verificando seu cumprimento;

Conjunto de Glebas Mamuru - Arapins.
Contrato de concessão florestal referente a UME II] - Concessionária Amazônia Florestal Lida
Página 13 de 67

[EB dnsttuto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

X. evitar ações ou omissões passíveis de gerar danos ao ecossistema ou à qualquer
de seus elementos, adotando todas as medidas necessárias para à conservação
dos recursos naturais, em estrito cumprimento ao PMFS;

- aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate c arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislação vigente, as normas do
Instituto de Desenvolvimento Florestal do Estado do Pará e as prescrições do
bom manejo:

XII. assumir responsabilidade integral e objetiva por todos os danos e prejuízos ao
meio ambiente, a terceiros e ao Estado que resultarem, direta ou indiretamente,
de suas ações ou omissões na execução do PMFS; ou por ações em desacordo
com as normas cabíveis, bem como da remoção de bens nos termos deste
contrato, quanto à devolução da UMF objeto de concessão florestal, obrigando-
se a repará-los e a indenizar o Estado por toda e qualquer ação, recurso,
demanda ou impugnação judiciais, juízo arbitral, auditoria, inspeção,
investigação ou controvérsia de qualquer espécie, por quaisquer indenizações,
compensações, punições, multas ou penalidades de qualquer natureza,
relacionados ou decorrentes de eventuais danos e prejuizos;

. Tecuperar as áreas degradadas quando identificado o nexo de causalidade entre
suas ações ou omissões e os danos ocorridos, independentemente de cul
dolo. sem prejuizo das responsabilidades contratuais, administrativas,
penais;

XIV. enviar ao Instituto de Desenvolvimento Florestal do Estado do Pará os
seguintes documentos:

a)o relatório de produção mensal, na forma da subcláusula 21.1 deste
contrato, em meio eletrônico e impresso, com cópias anexas de Guia
Florestal (GF) emitidas no período;

bjo PMFS, suas alterações, e os Planos Operacionais Anuais (POAs)
aprovados pela Secretaria de Estado de Meio Ambiente - SEMA/PA e
relatório descrevendo as atividades desenvolvidas — pelo
CONCESSIONÁRIO. ou documento equivalente, e todos os documentos
de licenciamento de órgãos ambientais, conforme normas relativas ao
manejo florestal, em meio eletrônico e impresso;

€) apresentar anualmente a documentação que comprova a manutenção das
condições de habilitação e o cumprimento dos indicadores classificatórios
e da proposta técnica;

d) assegurar amplo e irrestrito acesso do Instituto de Desenvolvimento
Florestal do Estado do Pará às informações de produção florestal para fins
de fiscalização do cumprimento deste contrato, inclusive aquelas
referentes à venda dos produtos florestais;

XV. remover, por sua conta exclusiva, os equipamentos e bens que não sejam objeto

Conjunto de Glebas Mamury + Arapíuns
Contrato de concessão florestal referente a UME LI! — Concessionária Amazônia Florestal Lida
Página 14 do 67

Ansltuto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

de reversão, quando da extinção deste contrato, na forma prevista na
subeláusula 20.1.4. deste contrato;

respeitar o período de embargo previsto na cláusula 12º (décima segunda)
deste contrato;

fornecer aos seus funcionários transporte regular entre a UMF explorada e as
sedes dos municípios onde está localizada a UMF em regime de concessão;

manter, na UMF, preposto aprovado pela Administração, durante a execução
do objeto, para representá-lo sempre que for neces

manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados;

propor e submeter à aprovação do Instituto de Desenvolvimento Florestal do
Estado do Pará as regras de acesso à UMF previstas na subeláusula 1.2;

Propor e submeter a aprovação do Instituto de Desenvolvimento Florestal do
Estado do Pará a definição de material, forma e métodos de execução de
Piquetcamento;

informar imediatamente à autoridade competente ações ou omissões próprias
ou de terceiros ou fatos que acarretem danos ao ecossistema, a qualquer de
seus elementos ou às comunidades locais;

executar as atividades necessárias à manutenção da UMF e da infraestrutura,
zelar pela integridade dos bens e benfeitorias vinculados à UMF concedida e
realizar as benfeitorias necessárias na UM!

XXIV. comercializar o produto ou serviço florestal auferido do manejo;

XXV, planejar e executar medidas de prevenção e controle de incêndios;

XXVI. manter atualizado o inventário e o registro dos bens vinculados à concessão;

XXVII. permitir amplo e irrestrito acesso aos encarregados da fiscalização,
monitoramento, auditoria e representantes da Secretaria de Estado de Meio
Ambiente — SEMA/PA e do Instituto de Desenvolvimento Florestal do
Estado do Pará, a qualquer momento, às obras, aos equipamentos, às
operações florestais e às instalações da UMF. bem como à documentação
necessária para o exercício da fiscalização:

XXVIII. realizar os investimentos ambientais e sociais definidos na proposta técnica;

XXIX. atingir o Índice de Empregos Locais (IEL) de 80% (oitenta por cento), nos
termos do indicador A3 do Anexo IV deste contrato, ao completar o 10º
(décimo) ano do contrato de concessão, que deverá ser mantido até o final
do contrato;

Conjunta de Glebas Mamary - Arapiuns
Contrato de concessão florestal referente a UMF II — Concessionária Amannia Florestal Ltda
a IS de 67

FB) dino de Desenvolvimento Florestal do Estado do Pará - IDEELOR

XXX. implantar sistema de parcelas permanentes, conforme intensidade
estabelecida no edital de licitação e norma do Instituto de Desenvolvimento
Florestal do Estado do Pará;

XXXI, incluir no PMES referência às Áreas de Reserva Absoluta, as quais não
poderão ser objeto de qualquer tipo de exploração econômica;

XXXII. quando da eventual substituição do responsável técnico, apresentar ao
Instituto de Desenvolvimento Florestal do Estado do Pará, a prova de
inscrição ou registro do engenheiro florestal responsável técnico no Conselho
Regional de Engenharia, Arquitetura e Agronomia (CREA) e comprovar
vinculo profissional mediante a apresentação de cópia da carteira de trabalho
(CTPS) da qual conste o CONCESSIONÁRIO como contratante, do contrato
social do CONCESSIONÁRIO do qual conste o profissional como sócio, do
contrato de trabalho ou de atestado técnico da empresa, devidamente
registrado no CREA, do qual conste o profissional como responsável técnico,
ou, ainda, de declaração de contratação futura do profissional detentor do
atestado apresentado, desde que acompanhada de declaração de anuência do
profissional;

XXXIII, construir guarita de controle de entrada e saída de veículos é pessoas da
UMPF II, conforme projeto arquitetônico aprovado pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

XXXIV. cumprir as resoluções e normas de execução editadas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará relativas à execução do
contrato de concessão florestal;

XXXV. bloquear o tráfego em estradas secundárias durante o período de embargo;

XXXVI. propor medidas de vigilância e controle compatíveis com o tamanho e as
ameaças à UMF concedida.

XXXVIL. respeitar a legislação referente à proteção do patrimônio histórico e
arqueológico.

XXXVIIL. prever na elaboração do PMES medidas para a identificação. proteção e
salvamento de artefatos arqueológicos que por ventura forem localizados
nas unidades de manejo florestal.

Cláusula 11 - DAS OBRIGAÇÕES DO CONCEDENTE

O CONCEDENTE obrigar-se-á a:

1 exercer a atividade normativa, o controle, à gestão e a fiscalização da execução

deste contrato;

HI. aplicar as penalidades previstas neste contrato, quando for o caso;

ML. dirimir, no âmbito administrativo, as divergências entre o CONCESSIONÁRIO,

Conjunto de Glebxs Marmuru - Arapiuns
Contrato de concessão florestal referente a LM LI - Concessionária Amazônia Florestal Ltda
Página 16 de 67

[À “tino de eenvimeno Flores do Eat do Prá IDE FLOR

produtores independentes e comunidades locais, na forma descrita neste
contrato;

TV. controlar e cobrar do CONCESSIONÁRIO o cumprimento das obrigações
fixadas neste contrato;

V. cobrar e verificar o pagamento dos preços fixados neste contrato;

VI. acompanhar e intervir na execução do PMFS, nos casos e condições previstas na
Lei 11.284/2006;

VI. fixar e aplicar as penalidades administrativas e contratuais impostas ao
CONCESSIONÁRIO, sem prejuízo das atribuições dos órgãos do Sistema
Nacional do Meio Ambiente (SISNAMA) responsáveis pelo controle e
fiscalização ambiental;

VIT. avaliar a necessidade de suspensão ou de extinção deste contrato, nos casos
nele previstos;

IX. disciplinar o acesso à UMF, na forma da subeláusula 1.2. deste contrato;

X. disponibilizar, sem ônus para o CONCESSIONÁRIO, aplicativos especificos
para o processamento c a análise de dados de parcelas permanentes.

Subeláusula 11.1 - Responsabilidade pela gestão do contrato

O Instituto de Desenvolvimento Florestal do Estado do Pará, nos termos do art. 2,11,
da Lei Estadual 6.963/2007, é o responsável pela gestão deste contrato.

Subcláusula 11.2 — Acesso à UMF para fiscalização e monitoramento das atividades

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades direta ou indiretamente objeto deste contrato terão livre acesso à UMF III, a
qualquer tempo, inclusive sem aviso prévio.

a) Quando em exercício do direito previsto nesta subcláusula, os servidores,
funcionários ou representantes do Instituto de Desenvolvimento Florestal
do Estado do Pará e da Secretaria de Estado de Meio Ambiente —
SEMAY/PA estarão devidamente identificados.

bJA fiscalização por qualquer ente público não exime nem diminui as
responsabilidades do CONCESSIONÁRIO quanto à observação das regras
previstas neste contrato e na legislação brasileira.

Cláusula 12 - DO PERÍODO DE EMBARGO DAS ATIVIDADES DE
EXPLORAÇÃO

Serão suspensas as atividades de exploração florestal de madeira e de material lenhoso
residual da exploração, incluindo o corte e o arraste, no periodo de 15 de dezembro a 15
de maio de cada ano.

Conjunto de Giletas Mamuru - Arapiuns
Contrato de concessão florestal referente a UMF Ll - Concessionária Amazônia Florestal Ltda
Página 17 de67

E tino de Desenmoimeno Floresta do Estudo do Pará - IDEFLOR

a) O período de suspensão da exploração poderá ser revisto mediante
justificativa técnica do CONCESSIONÁRIO e aprovação do Instituto de
Desenvolvimento Florestal do Estado do Pará.

Subeláusula 12.1 — Permissões durante o períudo de embargo

Durante o período de embargo, serão admitidas apenas as atividades pré-exploratórias,
pós-exploratórias c em caráter excepcional será admitido o transporte para a retirada de
madeira da floresta a partir de toras estocadas em pátios secundários de concentração de
matéria-prima, localizados na margem das estradas principais, conforme norma a ser
editada pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

12.11. À retirada da madeira durante o período de invemo, conforme o caput
desta cláusula estará condicionado à autorização prévia do Instituto de
Desenvolvimento Florestal do Estado do Pará, mediante apresentação de
proposta técnica detalhando a operação c as medidas mitigadoras e
corretivas a serem aplicadas para correta manutenção das estradas
utilizadas dentro e fora da UM.

Cláusula 13 —- DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO

Os prazos máximos para o CONCESSIONÁRIO iniciar as atividades relacionadas a
este contrato são os seguintes;

Lo PMES será protocolizado no órgão competente em até 12 (doze) meses após a
assinatura do contrato;

o início das atividades de exploração de produtos acontecerá em até 24 (vinte
quatro) meses após a assinatura do contrato.

a) quando o termo final desse prazo ocorrer durante o período de embargo
previsto na cláusula 122, o início da atividade de exploração será no
máximo 60 (sessenta dias) dias após o final do período de embargo;

b) os prazos definidos na cláusula 132 somente serão revistos mediante
comprovação por parte do CONCESSIONÁRIO e aprovação por parte do
Instituto de Desenvolvimento Florestal do Estado do Pará de que o atraso
“correu em razão de caso fortuito ou motivo de força maior;

€) considera-se, para fins deste contrato, como início das atividades de
exploração, a derrubada e arraste de forma contínua,

Cláusula 14 — DOS CUSTOS E RISCOS RELACIONADOS À EXECUÇÃO DO
CONTRATO

O CONCESSIONÁRIO assumirá, sempre, em caráter exclusivo, todos os custos e
riscos relacionados com as obrigações assumidas neste contrato, arcando com todos os
prejuízos, quer diretos ou por intermédio de terceiros, no período de vigência deste

Conjunto de Glebas Mamuty - Arapiuns
Contrato de concessão florestal referente a UME 1 — Concessionária Amazônia Florestal Ltda.
Página 18 de 67

EEB ode eseosimento Forest o Es do rá TEOR

contrato, sem direito a qualquer pagamento, reembolso ou indenização, caso a
exploração de recursos florestais seja insuficiente para a recuperação dos investimentos
realizados e o reembolso das despesas.

Cláusula 15 - DAS GARANTIAS FINANCEIRAS E SUAS MODALIDADES

Para garantir o fiel cumprimento das obrigações contratualmente assumidas, o
CONCESSIONÁRIO prestou, no ato de assinatura do contrato, garantia no valor de
R$2.002.801,62 (dois milhões e dois mil, oitocentos e um reais e sessenta e dois
centavos) na forma de seguro-garantia.

Subcláusula 15.1 — Regras da garantia

A devolução, a recomposição, a execução do valor, a atualização e a substituição da
garantia são reguladas nos termos do Anexo VI deste contrato.

Subcláusula 15.2 - Cobertura dos riscos

A partir da primeira renovação, após o 12º mês da assinatura do contrato, a garantia
prestada na modalidade de seguro-garantia deverá abranger os eventuais danos causados
ao meio ambiente, ao erário e a terceiros, ocorridos na área objeto deste contrato em
virtude da atividade executada, até o limite da quantia prestada.

Subcláusula 15.2 - Da recomposição da garantia

O prazo a que se refere o item 6 do anexo VI deste contrato poderá ser prorrogado. por
uma vez por igual período, mediante requerimento justificado do
CONCESSIONÁRIO, que será decidido pelo Instituto de Desenvolvimento Florestal do
Estado do Pará no prazo de 08 (cinco) dias úteis.

Cláusula 16 — DAS BENFEITORIAS

As benfeitorias permanentes reverterão sem ônus ao titular da área ao final do contrato
de concessão.

Subcláusula 16.1 — Indenização por benfeitorias de interesse público

As benfeitorias permanentes realizadas pelo CONCESSIONÁRIO poderão ser
descontadas dos valores devidos ao Instituto de Desenvolvimento Florestal do Estado
do Pará, desde que presente o interesse público e sua realização tenham sido autorizados
prévia e formalmente pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

a) Não serão indenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo CONCESSIONÁRIO ou que gerem
direito a bonificação ao CONCESSIONÁRIO.

Conjunto de Glebas Mamury - Araprins
Contrato de concessão focestal referente a UMF 1 - Concessionária Amezânia Florestal Ltda
Pagina 19 de 67

EB no de eselimento First do ado do a IDE FLOR

Cláusula 17 — DA RESPONSABILIDADE PELOS DANOS E RISCOS
RELACIONADOS À EXECUÇÃO DO CONTRATO

O CONCESSIONÁRIO será o único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes aos previstos
no contrato e na execução do PMFS, independentemente da existência de culpa,
devendo ressarcir o Estado dos ônus que esta venha a ter em consequência de eventuais
demandas motivadas por atos de responsabilidade do CONCESSIONÁRIO.

Subeláusula 17.1 — Reparação de danos e prejuízos

O CONCESSIONÁRIO é obrigado a reparar todos os danos é prejuizos, originados por
sua ação ou omissão, ao meio ambiente, ao Estado ou a terceiros e ainda a indenizar o
Estado por toda e qualquer ação, recurso, demanda ou impugnação judiciais, juízo
arbitral, auditoria, inspeção, investigação ou controvérsia, indenizações, compensações,
punições, multas ou penalidades de qualquer natureza, relacionados ou decorrentes de
tais danos e prejuízos.

Cláusula 18 - DA SUSPENSÃO DAS ATIVIDADES EXECUTADAS

Em caso de descumprimento dos critérios técnicos ou do não pagamento dos preços
florestais, além de outras sanções cabíveis, o Instituto de Desenvolvimento Florestal do
Estado do Pará poderá determinar a imediata suspensão da execução das atividades
desenvolvidas em desacordo com o contrato de concessão e determinar a imediata
correção das irregularidades identificadas, nos termos do art. 30, $ 2º, da Lei
11.284/2006.

Subcláusula 18.1 - Cumprimento das obrigações contratuais

A suspensão de que trata esta cláusula não isenta o CONCESSIONÁRIO do
cumprimento das demais obrigações contratuais.

Cláusula 19 - DAS SANÇÕES ADMINISTRATIVAS

No caso de descumprimento, por parte do CONCESSIONÁRIO, de qualquer uma das
obrigações estabelecidas neste contrato, aplicar-se-ão as seguintes sanções
administrativas, sem prejuízo das responsabilidades cível e criminal:

1 advertência formal por escrito, com o estabelecimento de prazo para o
cumprimento das obrigações contratuais pendentes:

Il. multa de até 10% sobre o valor total da proposta de preço nos casos de qualquer
situação de inexecução parcial ou total das obrigações assumidas;

HI. suspensão temporária da execução do contrato até o cumprimento da cláusula;

TV. suspensão temporária de participação em licitação e impedimento de contratar
com a Administração por prazo não superior a 2 (dois) anos;

- declaração de inidoneidade para licitar ou contratar com a Administração

Conjunto de Glebas Mamuru - Arapiums
Contrato de Concessão florestal referente a UMF [1 - Concessionária.
Página 20 de 67

Amazínia Florestal Leda.

[EB sino de Desenvosimento Floresta do Estado do Pará - IDEFLOR

Pública enquanto perdurarem os motivos determinantes da punição ou até que
seja promovida a reabilitação, na forma da lei.

a) As sanções poderão ser aplicadas de forma independente ou cumulativa,
facultada a defesa prévia do interessado no prazo de 10 (dez) dias úteis.
contados a partir da data em que tomar ciência.

bJO desatendimento, pelo CONCESSIONÁRIO, das solicitações,
notificações e determinações da fiscalização implicará a aplicação das
penalidades previstas neste contrato e nas normas citadas.

e) O valor das multas aplicadas ao CONCESSIONÁRIO e não recolhido será
descontado da garantia de que trata a cláusula 15% e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor.

d) Compete ao CONCESSIONÁRIO enviar ão Instituto de Desenvolvimento
Florestal do Estado do Pará justificativa fundamentada quando alegar
descumprimento contratual supostamente decorrente de caso fortuito ou
força maior.

Subclâusula 19.1 - Sanções por informação falsa ou enganosa

A elaboração ou apresentação, na concessão florestal, de estudo, laudo ou relatório
ambiental total ou parcialmente falso ou enganoso, mesmo por omissão, implicará
aplicação das sanções administrativas, sem prejuizo da apuração de responsabilidade
penal nos termos do art. 69-A da Lei 9.605, de 12 de fevereiro de 1998.

Cláusula 20 — DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO

Extingue-se a concessão florestal por qualquer das seguintes causas:

1. esgotamento do prazo contratual;

IL. rescisão;

n

1, anulação;

IV. falência ou extinção do CONCESSIONÁRIO e falecimento ou incapacidade do
titular, no caso de empresa individual;

V. desistência e devolução, por opção do CONCESSIONÁRIO, do objeto da
concessão.

Subcláusula 20.1 — Consequências da extinção do contrato

Extinta a concessão, retornam ao titular da Moresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao CONCESSIONÁRIO.

20.1.1 A extinção da concessão florestal autoriza, independentemente de notificação

Curgunto dé Glebas Mamury - Arapiuns
Contrato de concessão iloresta referente a UME 1] - Concessionária Amazêniá Florestal Lida,
Página 21 de 67

[3 to de eenoimenta Fere do Estado do Pará -IDEFLOR

prévia, a ocupação das instalações e a utilização, pelo titular da floresta
pública, de todos os bens reversíveis.

A extinção da concessão pelas causas previstas nos itens Il, IV e V da
cláusula 20? autoriza o Instituto de Desenvolvimento Florestal do Estado do
Pará a executar as garantias contratuais, sem prejuizo da responsabilidade
civil por danos ambientais prevista na Lei 6.938/1981.

20.1.3 A devolução de áreas não implicará ônus ao Instituto de Desenvolvimento
Florestal do Estado do Pará nem conferirá ao CONCESSIONÁRIO qualquer
direito de indenização pelos bens reversíveis, os quais passarão à propriedade
do Instituto de Desenvolvimento Florestal do Estado do Pará.

20.1.4 Em qualquer caso de extinção da concessão, o CONCESSIONÁRIO fará por
sua conta exclusiva, a remoção dos equipamentos e bens que não sejam
Objetos de reversão, em até 90 (noventa) dias, ficando obrigado a reparar ou
indenizar os danos decorrentes de suas atividades e praticar os atos de
recuperação ambiental determinados pelos órgãos competentes, sob pena de
sofrer as sanções estabelecidas neste contrato, além de indenizar os custos da
remoção para o Instituto de Desenvolvimento Florestal do Estado do Pará.

Subclâusula 20.2 — Rescisão do contrato pelo concedente

A inexecução total ou parcial do contrato acarretará, a critério do Instituto de
Desenvolvimento Florestal do Estado do Pará, a rescisão da concessão, a aplicação das
sanções contratuais e a execução das garantias, sem prejuizo da responsabilidade civil
por danos ambientais prevista na Lei 6.938/1981, e das devidas sanções nas esferas
administrativas e penais.

IA rescisão da concessão poderá ser efetuada unilateralmente pelo Instituto de
Desenvolvimento Florestal do Estado do Pará quando:

a) o CONCESSIONÁRIO descumprir cláusulas contratuais ou disposições
legais e regulamentares concementes à concessão;

b) o CONCESSIONÁRIO descumprir o PMES, de forma que afete elementos
essenciais de proteção do meio ambiente e a sustentabilidade da atividade;

€) 0 CONCESSIONÁRIO paralisar à execução do PMFS por prazo maior que
O previsto em contrato, ressalvadas as hipóteses decorrentes de caso
fortuito ou força maior ou as que, visem à proteção ambiental;

4) o CONCESSIONÁRIO descumprir, total ou parcialmente, a obrigação de
Pagamento dos preços florestais;
e) o CONCESSIONÁRIO perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PMES:

9) o CONCESSIONÁRIO não cumprir as penalidades impostas por infrações,
nos devidos prazos;

Conjunto de Glebas Mamaru - Arapiuns
Comrata de concessão florestal refereme a UME 1! - Concessionária Amazônia Florestal Ltda.
Página 22 de 67

[EO nto de esenoimento Fores do Ent do Prá IDE FLOR

E) o CONCESSIONÁRIO não atender a notificação do Instituto de
Desenvolvimento Florestal do Estado do Pará para regularizar o exercício
de suas atividades;

h) o CONCESSIONÁRIO for condenado em sentença transitada em julgado
por crime contra o meio ambiente ou a ordem tributária, ou por crime
previdenciário;

5) o CONCESSIONÁRIO submeter trabalhadores a condições degradantes de
trabalho ou análogas à de escravo ou explorar o trabalho infantil;

À) o CONCESSIONÁRIO não cumprir, no prazo determinado no ato da
suspensão, as determinações para solucionar as irregularidades
identificadas pelo Instituto de Desenvolvimento Florestal do Estado do
Pará, de acordo com a cláusula 18º;

k) ocorrer fato superveniente de relevante interesse público que justifique a
fescisão, mediante lei autorizativa específica, com indenização de
investimentos vinculados aos bens reversíveis que tenham sido realizados
e ainda não amortizados;

1) houver a transferência do controle societário do CONCESSIONÁRIO sem
prévia anuência do poder concedente.

H. Rescindido este contrato pelo Instituto de Desenvolvimento Florestal do Estado
do Pará, por descumprimento de cláusulas contratuais ou disposições legais e
regulamentares por parte do CONCESSIONÁRIO, em especial as constantes do
art. 78, incisos | a XII e XVII, da Lei 8.666/1993, este responderá por perdas e
danos decorrentes de seu inadimplemento, arcando com todas as indenizações,
na forma da lei.

HI. Rescindido o contrato de concessão florestal, não resultará para o Instituto de
Desenvolvimento Florestal do Estado do Pará qualquer espécie de
responsabilidade em relação aos encargos, ônus, obrigações ou compromissos
com terceiros ou com empregados do CONCESSIONÁRIO.

Subeláusula 20.3 — Processo administrativo para rescisão contratual

A rescisão do contrato de concessão florestal scrá precedida de processo administrativo.
assegurado o direito de ampla defesa e contraditório.

a) Será instaurado processo administrativo de inadimplência somente após a
notificação do CONCESSIONÁRIO e a fixação de prazo para correção
das falhas e transgressões apontadas.

b) Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do Instituto de Desenvolvimento Florestal do
Estado do Pará, sem prejuízo da aplicação das sanções contratuais, da
execução das garantias e da responsabilidade civil por danos ambientais e
das sanções penais e administrativas.

Conjunto de Glebas Mamuru - Arapruns
Contrato de concessão floresta referente à UM 1 - Concessionária Amazônia Florestal Lida.
Página 23 de 67

[E ste Desemosimenao Forest do Edo do Pará IDEFLOR

Subcláusula 20.4 — Rescisão por iniciativa do CONCESSIONÁRIO

O contrato poderá ser rescindido por iniciativa do CONCESSIONÁRIO, caso venha a
ocorrer o descumprimento das normas contratuais pelo Instituto de Desenvolvimento
Florestal do Estado do Pará, somente mediante ação judicial especialmente intentada
para esse fim, conforme previsto no art. 47 da Lei 11.284/2006.

Subeláusula 20.5 — Desistência

A desistência é condicionada à aceitação expressa do Instituto de Desenvolvimento
Florestal do Estado do Pará e dependerá de avaliação prévia do órgão competente para
determinar o cumprimento ou não do PMFS. O desistente deve assumir o custo dessa
avaliação e, conforme o caso, as obrigações emergentes.

a) A desistência não desoncrará o CONCESSIONÁRIO de suas obrigações
com terceiros.

Cláusula 21 - DA PRESTAÇÃO DE CONTAS E RELATÓRIOS

O CONCESSIONÁRIO assegurará amplo e irrestrito acesso do Instituto de
Desenvolvimento Florestal do Estado do Pará às informações de produção florestal para
fins de fiscalização do cumprimento deste contrato, inclusive aquelas referentes à venda
dos produtos florestais, garantido o sigilo comercial.

a) O recebimento dos documentos mencionados nesta cláusula não implica
qualquer tipo de reconhecimento ou quitação por parte do Instituto de
Desenvolvimento Florestal do Estado do Pará nem exime o
CONCESSIONÁRIO do cumprimento das responsabilidades administrativas
estabelecidas no PMES.

A fiscalização por qualquer ente público não exime ném diminui a
responsabilidade do CONCESSIONÁRIO quanto à observação das regras
previstas neste contrato e na legislação brasileira.

Subcláusula 21.1 — Prazo para prestação de contas

Até 0 10º (décimo) dia de cada mês, o CONCESSIONÁRIO enviará ao Instituto de
Desenvolvimento Florestal do Estado do Pará relatório de produção, ainda que relativo
à produção igual a zero, conforme modelo regulamentado pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

Subeláusula 21.2 - Relatório anual sobre a gestão dos recursos florestais

Anualmente, o CONCESSIONÁRIO enviará ao Instituto de Desenvolvimento Florestal
do Estado do Pará, até 30 (trinta) dias após o início do período de embargo, relatório
sobre a gestão dos recursos florestais relativo ao manejo e à exploração dos produtos e
serviços florestais, de acordo com diretrizes estabelecidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

Conjunto de Glebas Mariutu « Arapias
Contrato de concessão florestal referente a UM 11 - Concessionária Amazônia Florestal Ltda.
Página 24 de 67

(EB) “sto de Desenvolsimento Flarestal do Estado do Pará - IDEFLOR

Subcláusula 21.3 — Plano de Manejo Florestal Sustentável (PMFS) e Planos
Operacionais Anuais (POAs).

O CONCESSIONÁRIO enviará ao Instituto de Desenvolvimento Florestal do Estado do
Pará o Plano de Manejo Florestal Sustentável (PMFS), bem como suas alterações, e os
Planos Operacionais Anuais (POAs), em até 15 (quinze) dias após sua aprovação pelo
órgão ambiental competente.

Cláusula 22 - DA GESTÃO E SOLUÇÃO DOS CONFLITOS SOCIAIS

O CONCESSIONÁRIO indicará um responsável para identificar e receber eventuais
demandas e reclamações que envolvam a UMF Ill objeto do presente contrato ou
relacionadas direta ou indiretamente à execução do contrato.

Subeláusula 22.1 — Procedimento para encaminhamento de demandas

O procedimento para encaminhamento de demandas obedecerá à diretriz a ser adotada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Cláusula 23 - DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO
DO CONTRATO

Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o CONCESSIONÁRIO poderá encaminhar a questão, por escrito, ao Instituto
de Desenvolvimento Florestal do Estado do Pará, que se manifestará em até 10 (dez)
dias úteis.
a) O prazo de manifestação poderá ser prorrogado por igual periodo, desde que
Justificadamente.

Cláusula 24 - DAS AUDITORIAS FLORESTAIS

A UMF III será submetida às auditorias florestais, de caráter independente, em prazos
não superiores a três anos, a partir da assinatura do contrato.

Subcláusula 24.1 — Entidades de auditoria

As auditorias serão conduzidas por entidades reconhecidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, nos termos do art. 3%, XI, da Lei
11.284/2006.

Subeláusula 24.2 — Custos da auditoria

O CONCESSIONÁRIO pagará os custos da auditoria mediante a contratação direta da
entidade auditora reconhecida pelo Instituto de Desenvolvimento Florestal do Estado do
Pará, nos termos do art. 3º, XI, da Lei 11.284/2006.

1 Em observância ao disposto no artigo 59, III, do Decreto 6.063/2007, o
desconto concedido ao CONCESSIONÁRIO, se micro ou pequenas empresas,
da UMF pequena será de 80% (oitenta por cento) do valor pago pelo
CONCESSIONÁRIO à auditoria florestal.

Conjunto de Gilebas Maura - Arapiuns
Contrato de concessão florestal referente a UM TI] Concessionária Amazônia Florestal Ltda
Pápma 25 de 67

EEB saio de Densvinento Fr! o Estado do Pará IDE FLOR

Cláusula 25— DOS SISTEMAS DE RASTREAMENTO E MONITORAMENTO E
CADEIA DE CUSTÓDIA

Subclâusula 25.1 — Sistema de monitoramento e rastreamento

O CONCESSIONÁRIO implantará, até o início da execução do PMFS, sistema de
monitoramento e rastreamento remoto do transporte de produtos florestais. de acordo
com estipulação do Instituto de Desenvolvimento Florestal do Estado do Pará, que
permita identificar e localizar esses veículos de transporte.

Subcláusula 25.2 - Cadeia de Custódia

O CONCESSIONÁRIO também adotará, desde o início da execução do PMES, Sistema
de Cadeia de Custódia que permita a identificação individual da origem de cada tora
produzida no PMFS em qualquer etapa desde a floresta até o processamento, de acordo
com diretriz a ser adotada pelo Instituto de Desenvolvimento Florestal do Estado do
Pará.

Cláusula 26 - DOS CONTRATOS DE FINANCIAMENTO

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão, nos termos do art. 29 da Lei 11.284/2006, até o limite
equivalente à produção florestal de um ano de acordo com o respectivo Plano
Operacional Anual aprovado pelo órgão ambiental competente.

Subeláusula 26.1 — Limites para garantia

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão em limite superior ao estabelecido, desde que
expressa e formalmente autorizado pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

Subcláusula 26.2 — Responsabilidade do Instituto de Desenvolvimento Florestal do
Estado do Pará

O Instituto de Desenvolvimento Florestal do Estado do Pará não possui nenhuma
responsabilidade com relação a contrato de financiamento firmado nesses moldes.

Cláusula 27 - DA COMPATIBILIZAÇÃO COM OUTRAS ATIVIDADES

A UMF II objeto deste contrato não inclui nenhuma outra atividade que tenha sido
formalizada pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Subeláusula 27.1 — Informação sobre outras atividades

O CONCESSIONÁRIO informará ao Instituto de Desenvolvimento Florestal do Estado
do Pará toda atividade que venha a ser identificada dentro da UMF III.

Conjunto de Glebas Mamury - Arapiuns
Contrato de concessão florestal referente a UMP [ll Concessionária Amazônia Florestal Ltda
Página 26 de 67

EB) Instio de Desenvolvimento Floresta do Estado do Pará - IDEFLOR

Subeláusula 27.2 — Equilíbrio econômico-financeiro

Qualquer alteração da área florestal objeto deste contrato, será compensada com a
reavaliação do equilíbrio econômico-financeiro deste contrato.

1.0 reequilibrio econômico-financeiro deste contrato é condicionado à
apresentação, por parte do CONCESSIONARIO, de estudo
fundamentado demonstrando a natureza e a dimensão do ano.

Cláusula 28 - DOS NOVOS ACESSOS

O estabelecimento de vias de acesso alternativas âquelas já constituídas na área objeto
de concessão será precedido de autorização do Instituto de Desenvolvimento Florestal
do Estado do Pará e da Secretaria de Estado e Meio Ambiente — SEMA/PA. Compete
ao CONCESSIONÁRIO instalar e manter Posto de Controle na respectiva entrada,
garantindo espaço exclusivo na instalação para pessoal dos órgãos públicos municipais,
estaduais e federais em atividade no local e estrutura de comunicação,

Cláusula 29 - DO PATRIMÔNIO HISTÓRICO E CULTURAL

A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico,
histórico, artístico ou numismático será imediatamente comunicada, pelo
concessionário, ao Instituto de Desenvolvimento Florestal do Estado do Pará e órgão
afim.

1. O concessionário é responsável pela conservação provisória da coisa descoberta,
a qual deve ser acondicionada e entregue ao Instituto de Desenvolvimento
Florestal do Estado do Pará.

Cláusula 30 - DO VALOR DO CONTRATO

O contrato possui valor estimado anual de R$ 3.698.509,02 (três milhões, seiscentos e
noventa e oito mil, quinhentos e nove reais e dois centavos).

Cláusula 31 - DA PUBLICAÇÃO

O Instituto de Desenvolvimento Florestal do Estado do Pará publicará no Diário Oficial
do Estado o extrato deste contrato, de acordo com o parágrafo único do art. 61 da Lei
8.666/1993, ocorrendo a despesa às suas expensas,

Cláusula 32 - DO FORO

Fica eleito o Foro da Justiça Comum Estadual de Belém/PA, para dirimir litígios
oriundos deste contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Conjunto de Glohas Mamury - Arapiuns
Contrato de concessão florestal referente a [IMF IT1- Concessionária Amazônia Florestal Lida
Página 27 de 67

(53 tuto de Desenvovimento Floresta do Estado do Pará IDEFLOR
Cláusula 33 — DA VIGÊNCIA, PRORROGAÇÃO E EXTINÇÃO DO
CONTRATO
Este contrato entra em vigor na data de sua assinatura, com vigência por 30 (trinta)
anos, prorrogáveis por mais 5 (cinco) anos, a critério do Instituto de Desenvolvimento

Florestal do Estado do Pará.

É, por estarem de pleno acordo, assinam o presente instrumento contratual em três vias
de igual teor e forma, para um só efeito.

Belém/PA, 29 de setembro de 20

CIÃ SS

RES

Testemunhas Testemunhas

Crdgadho ll gem Mgls Cidia Corda Grana,
SÍ CPF. 454 081 6570 49 CPF. “og tam aqzs

RG dy uy RG. 2523955

Conjunto de Gletas Mumuru - Arauuns
Contrato de concessão Horesal referente a UMF II - Concessionária Amazônia Florestal Lida
Página 28 de 67

ANEXOS
Anexo 1
Anexo II
Anexo HT
Anexo VI
Anexo V
Anexo VI
Anexo VII

Anexo VII

fB3 nt deDesermlvimento Forest do Estado do Pará IDEFLOR

Relação das Unidades de Manejo Florestal - UMF
Orientações para demarcação das Unidades de Manejo Florestal - UMF
Objeto da Concessão Florestal - Produtos e Serviços

Critérios, indicadores, bonificadores e parâmetros

Lista de espécies e grupos de valor da GLEBA Mamuru-Arapiuns
Regras para processamento da garantia

Lista dos preços oferecidos na proposta do licitante vencedor da UMF

Lista dos parâmetros de desempenho estabelecidos na proposta vencedora

Conjunto de Glebas Mamuru - Arapiúns
Contrato de concessão florestal referente a UME 11] - Concessionária Amazônia Florestal Lada.
Página 29 de 67

EB inn de eenvimento Fones do Edo do ur 1DE FLOR

ANEXO I

A primeira licitação para concessão em floresta pública no Estado do Pará será

realizada no conjunto de Glebas Mamuru-Arapiuns localizada no Oeste do Pará e que

abarca os municípios de Santarém, Juruti e Aveiro como consta no Plano Anual de

Outorga Florestal - PAOF 2011
de 150.956,95 ha.

Serão ofertadas 03 (três) UMFS, totalizando uma área

Segue a relação das Unidades de Manejo Florestal - UMF, objeto da concessão

florestal;
Unidade de Manejo Área (ha) ]
Florestal
UME-L 45.721,33
UME- 19.817,71
UME- HI 85.417,91
Total nl 150.956,95

de Glcbas Mamuru- Arapiuns
 tefeente à UME LI - Concessionária Amazônia Florestal Leda.
Plgima 30 de 67

R Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Mapa das Unidades de Manejo Florestal no Conjunto de Glebas Mamuru-Arapiuns

BIdeflor Mapa do Lote de Concessão Mamuru-Arapiuns
Ti SEE TE ES =
7 Ea Ea

EB das nosatimno Fort Est e 1mEP1OR

Mapa de localização das Vias de escoamento no Conjunto de Glebas Mamuru-Arapiuns

Conjunto de Gletbas Macmury - Arapiuos.
Contrato de concessão florestal referente « UME 1] - Concessionária Amazônia Morestal Lid
Página 32 de 67

Rildeflor

BB ressinto de Desenvotsimento Floresta! do Estado do Pará -IDEFLOR

Unidade de Manejo Florestal HI
Mapa e Memorial Descritivo

Conjunto de Glebas Mamury - Arapíuns

Contrato de concessão florestal referente a LIME HI — Concessionária Amazônia Florestal Ltda

Página 33 de 67
[E Jato de Denemumeno ore do Estado do Pará IDEFLOR

MEMORIAL DESCRITIVO

UNIDADE DE MANEJO FLORESTAL 3
ÁREA PLANA (ha): 85.417,91
PERIMETRO (Km): 220,69
MUNICÍPIOS: Santarém e Aveiro

DESCRIÇÃO DO PERÍMETRO

Partindo do marco M-01, situado no limite com margem direita do tributário sem denominação do
Igarapé Curi, definido pela coordenada 9.637.517,03 m Norte e 587.771,19 m Leste, deste segue-se à
“jusante pela margem direita do referido tributário com distância de 1.899,55 m até a confluência com o
Igarapé Curi, deste segue-se a jusante pela margem direita do referido Igarapé com distância de
17.242,60 m até a confluência com o Igarapé Braço Pequeno do Arapiuns, deste segue-se a montante
pela margem esquerda do referido Igarapé com distância de 7. 131.14 m até a confluência com o Igarapé
Aruã, deste segue-se a montante pela margem esquerda do referido Igarapé com distância de 40.285,19
m até chegar «o marco M-02, definido pela coordenada 9.610.883,13 m Norte e 598.806,44 m Leste,
deste segue-se em linha reta com distância de 2.713,04 m e azimute plano de 141º40'23" até chegar ao
marco M-03, situado no limite com tributário sem denominação, definido pela coordenada 9.608.736,29
m Norte e 600.503,56 m Leste, deste segue-se a jusante pela margem direita do referido tributário com
distância de 7.221,58 m até a confluência com o Igarapé principal sem denominação, deste segue-se a
montante pela margem esquerda do referido Igarapé com distância de 6.256,42 m até chegar ao marco
M-D4, definido pela coordenada 9.599.718,55 m Norte e 602.414,91 m Leste, deste segue-se em linha
reta com distância de 618,78 m e azimute plano de 1782939" até chegar ao marco MOS, situado no
limite com margem direita do Igarapé Cautaeré, definido pela coordenada 9.593.701,85 m Norte e
602 573,09 m Leste, deste segue-se a jusante pela margem direita do referido Igarapé com distância de
6.319,54 m até chegar ao marco M-6, definido pela coordenada 9 596.560,93 m Norte e 597.169,31 m
Leste, deste segue-se em linha reta com distância de 2.425,40 m e azimute plano de 216º20'52º chega-se
ao marco M-07, situado a margem direita de um tributário sem denominação, definido pela coordenada
9.594.538,96 m Norte e 595.681,43 m Leste deste segue-se a jusante pela margem direita do referido
tributário com distância de 6 578,80 m até a confluência com o Igarapé principal sem denominação,
deste segue-se a jusante pela margem direita do referido Igarapé com distância 7.989,20 m até a
confluência com tributário sem denominação, deste segue-se a montante pela margem esquerda com
distância de 9.472,71 m até chegar ao marco M-08, definido pela coordenada 9.588.014,82 m Norte e
583.671,14 m Leste, deste segue-se em linha reta com distância de 3.253,21 m e azimute plano de
21713!" até chegar ao marco MO, situado na margem direita do tributário sem denominação do Rio
Mamuru, definido pela coordenada 9.585 424,22 m Norie e 581.703,37 m Leste, deste segue-se a jusunte
pela margem direita do referido tributário com distância de 7.199,61 m até chegar a confluência com o
Rio Mamuru, deste segue-se a jusante pela margem direita do referido Rio com distância de 39.706,74 m
até chesgar ao marco M-10, definido pela coordenada 9.610.007,14 m Norte e 576.478,05 m Leste, deste
segue-se em linha reta com distância de 8.336,59 m e azimue piano de 76º28'24" até chegar ao marco
MI, definido pela coordenada 9.611.957,06 m Norte e 584 583,38 m Leste, deste segue-se em linha
reta com distância de 3. 15433 m e azimute plano de 4174408" até chegar ao marco M-12, situado na
margem direita do tributário sem denominação do Igarapé Caulaeré, definido pela coordenada
9.614.312,51 m Norte e 586.684,64 m Leste, deste segue-se a jusante pela margem direita do referido
tributário com distância de 6.873,25 m até a confluência com à lgarapé Cautaeré. deste segue-se à
jusante pela margem direita com 14.008,47 m até chegar ao marco M-13, definido pela coordenada
9.625.866,71 m Norte e 580.935,23 m Leste, deste segue-se em linha reta com distância de 5.407,68 me
azimute plano de 2º5005” até chegar ao marco. M-14, situado no limite com margem do Acesso
terrestre, definido pela coordenada 9.631.268,21 m Norte e 581.202,68 m Leste, deste segue-se no
sentido norte pelo referido acesso com distância de 11.194,40 m até chegar ao marco M-01, marco
inicial da descrição deste perímetro. Todas as coordenadas aqui descritas estão georreferênciadas ao
Sistema Geodésico Brasileiro, e encontram-se representadas no Sistema UTM, referenciadas ao
Meridiano Central -S7*, Datum SAD-69 . Todos os azimutes e distâncias, áreas e perimetras foram
calculados no plano de projeção UTM.

Conjunto de Crlebas Marmtru Arapians:
Contrato de concessão florestal referente a LUME 11 - Concessionária Amaziíia Florestal Lida
Pigima 34 de 67

[EB] stato de Desenvolvimento Florestal do Estado do Pará -IDEFLOR

ANEXO H

A demarcação de cada Unidade de Manejo Florestal (UMF) será de
responsabilidade do concessionário. Para a demarcação, é necessário a realização de
transporte de coordenadas, implantação dos marcos de vértice, testemunha, azimutes,
poligonação, bem como a implantação de placas, em conformidade com a localização e
quantitativo definidos pelo Instituto de Desenvolvimento Florestal do Pará e dispostos
na tabela 1.

O prazo máximo para o concessionário realizar toda a demarcação e a
sinalização da UMF será:

a) 3 anos a contar da assinatura do contrato para o concessionário implantar os
marcos de vértice acompanhado dos seus marcos de azimute e testemunho;

b) 4 anos a contar da assinatura do contrato para o concessionário implantar as
placas de sinalização e

e) 5 anos a contar da assinatura do contrato para o concessionário implantar os
marcos de poligonação.

Nos casos em que o(s) limite(s) da Unidade de Produção Anual (UPA)
coincidirem com o(s) limite(s) da UMF objeto da concessão, será necessário priorizar a
demarcação dessas linhas da UMF antes do início da atividade de exploração da
respectiva UPA, por meio da materialização de todos os marcos e placas dessa linha
limitrofe.

Conforme especificado no Manual de Normas Técnicas para Demarcação de
Florestas Públicas, “as placas “Unidade de Manejo Florestal” serão colocadas ao longo
de seu perímetro em locais que se configuram como vias de acesso (trilhas, caminhos,
estradas, rios, córregos, igarapés, etc.) ou com potencial em razão da proximidade de
ocupações”. O responsável técnico em campo deverá preferir os pontos na intersecção
dos limites da Unidade de Manejo Florestal com os acessos terrestres e fluviais.

As linhas secas e limites físicos limítrofes entre UMF's que não apresentaram
placas neste anexo se devem ao fato de não possuirem locais que se configurem como
efetiva ou potencial passagem de pessoas, pois não foram identificadas vias de acesso,
rios navegáveis, ou alguma atividade humana nas proximidades, seja por meio de
imagens de satélite, seja por meio de observação em campo realizada por equipe do
IDEFLOR.

No entanto, com o desenvolver das atividades florestais, caso seja identificado
algum local específico que se configure como efetiva ou potencial serão incluídas
placas nos pontos que se configurem como efetiva ou potencial passagem de pessoas e
cuja sinalização não tenha sido inserida neste anexo, como, por exemplo, nas estradas e
vias de acesso a serem construídas para a prática do manejo florestal.

As coordenadas planas aproximadas da tabela estão em metros, na projeção
UTM (fuso 218). datum SAD69. A equipe técnica de implantação deve atentar, em
primeiro lugar, para as observações descritivas na tabela, no intuito de localizar com
maior precisão, o ponto de implantação e direcionar a face impressa da placa, como
base o alvo que a sinalização pretende atingir. Dessa maneira, as coordenadas
fornecidas na tabela, podem não necessariamente, coincidir exatamente com as
descrições textuais indicadas. A colocação das placas deverá incidir com maior precisão
possível sobre os limites da Unidade de Manejo Florestal.

Conjunto de Glebas Maura - Arapiuns

Contrato de concessão Norestal referente a UME LI! - Concessionária Amazínia Florestal Ltda:
Pagina 35 de 67

[83 Jistimo de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Os serviços de demarcação serão vistoriados pelo IDEFLOR durante a execução
e/ou ao término dos trabalhos, os quais deverão ser observados se foram atendidas as
orientações do Manual de Normas Técnicas para Demarcação em Florestas
Públicas. Nos casos de omissão ou execução contrária ao Manual, o
CONCESSIONÁRIO será notificada a reparar o erro.

As placas poderão ser implantadas no interior da Unidade de Manejo Florestal, e
em nenhuma hipótese fora dos limites da UMF.

As áreas apresentadas para à UMF são estimativas e estarão sujeitas a pequenos
ajustes durante a demarcação.

A Tabela 1 indica a estimativa do número de marcos e placas a serem instalados
em cada uma das unidades de manejo florestal, que constam nos mapas das UMF's
neste Anexo.

Tabela 1. Quantitativo de marcos e placas de sinalização a serem implantadas.

Unidade de
Manejo Florestal

Marcos de

Marcos de vértice poligonação

Placas de sinalização

UMF -1 3 18

UMF-H 2 13

UMF - HI ” 24

TOTAL 47 E)

A seguir será apresentado o mapa com a representação dos marcos de vértice e de
poligonação para a UMF III.
UMF HI
Figura 1 - Mapa de Referência de Localização de Placas

Sildetior Mapa 0» Referência de Lecatzação de Pizcas -UMP 3

Conjunto de Glehas Mamur - Arapúuns
Contrato de concessão iorestal referente a UME 1 - Concessionária Amezênia Florestal Ltda.
Página 36 de 67

EB) testiudo de Desenvolvimento Florestal do Estudo do Purá - IDEFLOR

Tabela 1 - DESCRIÇÃO DA LOCALIZAÇÃO E DISPOSIÇÃO DAS PLACAS DA UMF HI

NET

asa

sos o6o,4o

seua

9.629.150,28

soa 821,93

Na margem esquerda do Igarápé
Ant no cruzamento com o afluente

UMES subindo ou descendo o
Igarapé Atua

961078316

sog sos 53

Na margem do acesso terestie

Pessons que imgressem
UM trafegando pelo acesso
terrestre

ecra os

sor asas

Na margem esquerda do tributário
principal junto ao cruzamento com o
afueme

Tributário principal

Pessoas que ingressem na.
UMP3 descendo o tributário

principal

9.393.701,85

so2 57309

Na margem direita do Igarapé.
Contoeré

Montante do
Igarapé Contacrê

Pessoas que ingressem na
UMF3 descendo o igarapé
Coutueré

a596 581,93

soribras

Na margem direita do Igarapé
Cautserê

Montante do

igarape Cautaeré

Tosscas que ingresser na
UMF3 descendo o Igarapé
Comnseré

os91a85 86

so0 91638

Na margem direita do tributário
principal junto ao cruzamento com o
afluente

Tributário principal

Pesos que ingrestemna
UMF3 descendo o tributário
principal

9592992,54

ss6 37195

Nat margem direita do tributário
principal junto 20 cruzamento com 9
aflvente

Tabutáno principal

Pessoas que ingressem na
UMES descendo o tnibutario
principal

059515226

s84 043,54

Na margem esquerda do tnbutánio
principal junto so cruzamento como
afueme

Tributário principal

Pessoas que ingressem na
UMES descendo o tributário
principal

9,586334,69

sezam so

Na marigêm do curso dágua

Montante do curso
dúgua

Pessoas que ingressem na
UM descendo o curso dtgua.

058520663

snsasaçgo

Na margem direta do Rio Mamuru
junto ao cruzamento com o afluente

Rio Mamury

Pessoas que impressem nã
UMP3 descendo o Rio
Mamury

9592 551,55

s7573032

Na margem direita do Rio Mamuru
junto ao enuzamento com o afluente

Pessoas que ingressem na
UM descendo ou subindo o
Rio Mamuru

smIsgso

Na margem direita do Rio Mamuru
Junto ao eruzamento com o afluente

Pessous que imgressem na
UME3 descendo ou subindo o
Rio Mamuru

960665773

syrisó92

Na margem diroita do Rio Mamuru
fumo ao cruzamento com o afluente

Pessoas que ingressem na
UMP3 descendo ou descendo o
Rão Mamuru

S61G007.14

se 47805

Na anger direita do Rio Marmury

Rio Mamury

Pessoas que ingressem na
UM subindo o Rio Mamuru

SS1028841

s7760470

Na margem do curso dágua

Jusante do curso
agua

Pessoas que ingressem ná
UM) descendo o curso dágua

D6LLAGSAS

S8267331

Na aiangem do curso dagua

Jusante do curso
água

Pessoas que ingressem na
UMF3 descendo o curso d'água

Conjunto de Glebas Mamutu - Arapiuns
Contrato de concessão Morestal referente a UM II] - Concessionária Amazônia Florestal Ltda.

Página 37 de 67

58670751

fE3 no de Doente Hs o Edo do erá-1DEELOR

Na márgem do curso dágua

dógua

Pessoas que ingressem ma
UMES descendo o curso d'água

vsI7755ã0

sapssTs3

Na margem direita do tributário
“principal junto ao eruzamento com o
aíluente

Tributário principal

Pessoas que ingressem na
UMPS subindo ou descendo 9
tributário principal

94620 185,26

seas

Na margem do Igarapé Cautaeré
junio ão cruzamento com aflvento

Jusante do Igarapé
Cautseré

Pessoss que ingressem na
UMES subindo o Igarapé
Cautgeré

sena

8677663

Na srangem direita do Igarapé.
Causaeré junto ao cruzamento com
afluente

Igarapé Cautaeré

Pessoas que ingressem na
UMES subindo o Igarapé
Canscré

oe2sas1,s3

sei 14593

Narmargem direita do Igarapé
Cautaeré junto so cruzamento com
aflvente

Igarapé Cautaeré

Pessoas que ingressem na
UMES subindo o Igarapé
Contacrê

968171791

ia mangem esquerda do Igarapé
Braço Pequeno do Arapiuas junto ao
cruzamento com o Igarapé Curi

Jusante do Igarapé
Braço Pequeno do
Araprums

Pessoas que ingressem na
UME) subindo o Igarapé
Braço Pequeno do Arapiuns.

Conjunto de Glebas Mamoru - Acupiuns
Contrato de concessão florestal referente a UME LI - Concessionária Amazônia Florestal Lido.

Pigina 38 de 67

1

[BB ndo de Detensotménto nel do Edo do Par IDEFLOR

ANEXO HT

PRODUTOS

1.1, Madeira em Tora

Definição:

Seção do fuste de árvores com diâmetro a partir de 50 cm, tendendo a forma

cilíndrica, podendo apresentar defeitos na forma o que caracteriza diferentes
qualidades de fustes.

Condiçá peciais e exclusões:

A utilização de espécies madeireiras que também sejam provedoras de produtos
não madeireiros de uso exclusivo da comunidade local deve ser manejada de
forma que garanta a produção sustentável destes produtos não madeireiros,
Provisões especiais neste sentido deverão constar no PMES.

A. No caso de comprovada, mediante análise do inventário florestal 100%,
que as espécies enquadradas no item anterior não possuem capacidade para
suportar a utilização como madeireiro e não madeireiro, estas devem ter
seu corte vedado para priorizar a utilização do produto não madeireiro,

B. Serão imunes de corte todas as espécies madeireiras protegidas por lei e/ou
regulamentações locais.

C. As seguintes espécies só poderão ser exploradas pelo concessionário
mediante prévia autorização do órgão competente, por terem sido
identificadas no inventário florestal amostral como espécies com potencial
de uso não madeireiro:

(a) Carapa guianensis Aubl.
(b) Copaifera mulrijuga Hayne.
(e) Hevea brasiliensis Mull. Arg.
1.2. Resíduos da exploração Norestal
Definição:
Galhos, sapopemas e restos de troncos e árvores caídas, provenientes da
exploração florestal, que podem ser utilizados como produtos secundários do

manejo florestal para a produção de madeira e energia.

Condições e:

A. Quando os residuos de exploração florestal forem destinados à produção
de carvão, o processamento deverá ser realizado dentro da unidade de
manejo florestal em local a ser definido no PMFS e POA, licenciado pelo
Órgão competente.

Conjunto de Glbas Maru + Arapiuns

Contrato de concessão florestal referente a UME 1 - Concessionária Amazônia Florestal Lida.
Página 39 de 67

(E tdo de Demon rs do Ed do ra IDEHLOR

B. Os resíduos da exploração florestal comprovadamente destinado pelo
concessionário ao uso, sem ônus, para fins energéticos de subsistência,
artesanato e movelaria das comunidades locais poderá ter desconto de 90%
no preço por m? a ser pago ao Instituto de Desenvolvimento Florestal do
Estado do Pará.

1.3, Produtos florestais não madeireiros
Definição:

Produtos florestais de origem vegetal e não lenhosa, incluindo folhas, raízes,
cascas, frutos, sementes, exudatos, óleos, resinas e cipós.

Condições especiais e exclusõe:

A. Não poderão ser exploradas as espécies comprovadamente endêmicas
(espécies cuja distribuição geográfica se limita a uma determinada região
do planeta) que ocorrerem na região.

Será garantido acesso regulado gratuito as instituições públicas para coleta
de sementes para fins de produção de mudas sendo vedada a estas
instituições a comercialização das sementes coletadas.

A coleta de sementes de espécies que são objeto da exploração para fins
madeireiros deve estar associada a medidas que prevejam a manutenção de
estoques de semente que garantam a adequada regeneração das espécies
pós exploração florestal.

SERVIÇOS
Condições Gerais:

Os serviços objeto da concessão, descritos abaixo, são restritos às unidades de
manejo florestal e devem estar previstos no Plano de Manejo Florestal. As regras
de implantação dos serviços serão executadas conforme proposta do
CONCESSIONÁRIO, submetida à aprovação pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, bem como a legislação brasileira
vigente.

21 Hospedagem

Definição:

Empreendimento de apoio à estada de visitantes que atenda a requisitos
sustentáveis, sociais e ambientais em sua arquitetura e infra-estruturas fisicas e
de serviços.

Condições Especiais e Exclusões:

A. Para este fim, só serão permitidas construções com no máximo um andar

superior, de até 12 metros de altura, e que estejam localizadas em áreas já

Conjunto de Glebas Mamuru - Arapiv
Contrato de concessão Motestal referente a UM II1 - Concessionária Amazônia Florestal Ltda.
Pagina 40 de 67

(E) instinto de Desenvolvimento Florestal do Estado do Pará -IDEFLOR

desflorestadas ou que tenham sido abertas em decorrência das atividades
imprescindíveis ao manejo florestal.

O cumprimento destas questões não exime a necessidade de licenciamento
específico pelo órgão competente.

Esportes de aventura
Atividades fisicas de aventura na natureza que compreendam e respeitem os
diversos aspectos ambientais envolvidos na sua operação, como a utilização
adequada das características geofísicas e biológicas dos espaços naturais e o uso
de equipamentos e técnicas de mínimo impacto (ex. trilha, rapel, arvorismo).

e Exclusões:

Atividades que envolvem instalação de equipamentos associados à
vegetação (ex. arvorismo, ganchos permanentes para prática de rapel)
devem estar previstas no PMES ou no POA e devem ter autorização prévia
do Instituto de Desenvolvimento Florestal.

23. Visitação e observação da natureza

Definição:

Programas de vivências € práticas que promovam a interpretação ambiental,
respeitando os diversos aspectos ambientais envolvidos na sua operação.

Condições Especiais e Exelusões:

A. Serão permitidas visitas às unidades de manejo florestal com objetivo
específico de pesquisa e educação ambiental, desde que devidamente
autorizadas pelo Instituto de Desenvolvimento Florestal.

Conjunto de Gilebas Mamoru - Acapiuns
Contrato de concessão florestal referente a UME 1! - Concessionária Amazônia Florestal Lida.
Página 41 de 67

[53 dnstituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO VI

Tabela de criténos, indicadores e bonificadures para concessão florestal no conjunto de glebas Mamury-Arapiuns

[EA Tadicadores Eliminatória | Cimjfoariro | Bonificedor
5 AT = Redação e anos 1 css renasce dia E pica TT 2

TRE Tavestmenda em Mia ea é Demiçom para command cal

RT = ração de empregos Tocar

AT = Geração de empregos pela concestão ocestal

AS Divesidade He proa explorados na ade de manejo Moves

Ka Eve E epa explora nadador março Eve

AS Pmesadade He serviços explsendos ma oradado danço ovos

AR = Gray de processamento cal E pendino

BT = Apoio é participação em prrjetos de pesquisa”

EE TplamaçÃo é imatenção de sites de peste desempenho de qualidade
sacia

5 — Aplicação d CNIQUOCIAIS Com Espácies nativas com iatumento de
siviciliwra pôscolhesta

Tabela de peso dos entérios e indicadores para concessão florestal no conjunto de glebas Mamuru-Arspiuns.
Panis Pao
Critérios | por | Indicador

TRisdução de danos à floresta remanescente durante a exploração
Ambient Cat=:
Teve ea Tofu E Serviços para comunidade oca

a

3 | Geração de emprega Toco

Terço de cxmpregos pela csostasão Hives

Terena de produtos exploaados aa sidade de março Torsal

Divesidade de espécies exploradas na dade de musejo Moses

Tivesaade dE saviços cxplrados na Unindo de manejo Moresal

rs de pescesiamento Taca rodo

Tabela de bonificadores pars conçessão florestal no conjunto de glebas Mumutu-Arapiuns.
Indicador

TREdução de danos Moves remanescente durante a exploração Borestal
Geração de empregos locais

Ccração de empregos pela concessão Horestal

Diversidade de espécies exploradas na umidade de manejo Toresial

Diversidade de serviços explorados na unidade de manejo forestal

Aporo é participação em projetos de pesquisa

Implantação é manutenção de sistemas de gestão e desempenho de qualidade socioambicntal
Aplicação do enriquecimento com espécies nativas com tratamento de silvicultura pós-coleita
Total máximo de bonificação

A bonificação sera aplicada Com dERENaRo 07 VAÍGC SEEM Pias AS poder concedente pelos produtos E serviços utilizados plo

Conjunto de Glebas Mau - Arapiums.
Comsrato de concessão Mlocesalteferento a UME 1H - Concessionária Amazônia Florestal Ltda
Páguna 47 de 67

(3 nd Deenavimet ie d Estado do Pará E FLOR

AI

Critério

Menor Impacto Ambiental

Indicador

Redução de danos à floresta remanescente durante a exploração Nlorestal

Parâmetro

Área impactada por atividades de exploração na UPA

Aplicação ij

(x) Eliminatório | (x) Classificatório (x) Bonificador

2. Parametrização

Proporção de áreas de florestas aberia para a implantação de estradas
secundárias, trilhas de arraste, pátios e derruba em uma Unidade de Produção
Anual,

O impacto: das estradas secundárias, trilhas de arraste e pátios serão
considerados para efeito de eliminação e de classificação.

O impacto da derruba (clareira originada pela queda direcionada da árvore)
será considerado para efeito de bonificação.

A área impactada por estradas secundárias, trilhas de arraste e pátios será no
máximo 8% (oito por cento) da área da UPA.

O valor mínimo aceito para ser considerado no julgamento deste indicador será
de 6% da área da UPA.

0 critério para pontuação será dado pela relação inversa ao dano, ou seja, O

nte que apresentar como proposta a proporção de 8% receberá O (zero)
Rb ao passo que o licitante que apresentar na proposta o valor de 6%
receberá 100% dos pontos. Os demais receberão uma pontuação proporcional
ao valor ofertado:

[8% E

Pontuação = |

Sendo:
PLie- proposta do licitante (%)
TP — Total de Pontos do Indicador

A verificação ocorrerá no mês anterior ao início do pondo: do embargo
subsegiente à aprovação de cada POA, conforme a gras

- alcance de ao menos o limite máximo de impacto do indicador (8%) nas duas
primeiras avaliações;

- alcance pleno da proposta a partir da 3º avaliação anual.

O critério de bonificação será aplicado quando a área impactada pela derruba
for menor do que 10 % da área da UPA. Conforme gradação apresentada
abaixo.

- Se área impactada pela derrubada for entre 9% e 9,99%, o desconto sobre o
valor por m? da madeira será de 1%.

- Se área impactada for entre 8% e 8,99%, o desconto sobre o valor por mº da
madeira será de 3%.

- Se área impactada for igual ou menor que 7.99%, o desconto sobre o valor

por m? da madeira será de 5%.

Conjunto de Cilehas Mamuru - Arapians

Contrato de concessão orestal referente a UME [11 - Concessionária Amazônia Florestal Ltda

Pagina 43 de 67

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

à. Meios de verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Plano de Manejo Florestal Sustentável e do Plano Operacional Anual, que apresenta o
planejamento da infraestrutura de colheita florestal;

- Relatórios pós-exploratórios, nos quais é apresentada toda a infraestrutura de colheita florestal;
- Relatórios anuais:

- Análise de imagens de satélite;

- Medições de Campo.

Definição

Trilha aberta pelo trator durante a operação de arraste de toras de caráter
provisório.

Estradas conectadas com as estradas principais (permanentes), construídas para
dar acesso às áreas em exploração e escoar a produção. Têm caráter
temporário, a não ser aquelas estrategicamente mantidas para possibilitar as
atividades pós-colheita. o

Local de armazenamento de produtos florestais dentro da floresta antes do
transporte para unidade de processamento. Em geral cada pátio possui as
seguintes dimensões: 25m x 20m equivalente à uma área de 500m'.

Ato que tem como resultado a queda da árvore selecionada. A utilização de
Derruba técnicas como a de derruba direcional, planejam o local da queda das árvores.
minimizando o impacto nas árvores vizinhas.

Termo empregado em planos de manejo florestal sustentável para designar as.
áreas resultantes da subdivisão operacional da área de manejo florestal que
serão objeto da colheita florestal durante um determinado ano do ciclo de
| produção florestal.

Unidade de
Produção
Anual (UPA)

Conjunto de Cilebas Mamuru - Arapiuns
Contrato de concessão florestal referente a UME LIL - Concessionária Amazônia Florestal Ltda
Página 44 de 67

3 diodo Desermeno Eae do Edo d Par IDE FLOR

A2

Maior benefício social

Investimento em infra-estrutura e serviços para comunidade local

Valor anual a ser investido em bens e serviços definidos a partir de audiências
entre a comunidade local, poder público local e concessionário.
O Eliminatório (x) Classificatório (O Bonificador

2 E

Valor anual a ser investido em comunidades nos municípios de Santarém,
Juruti é Aveiro em bens e serviços definidos a partir de propostas aprovadas
pelos Conselhos Municipais de Meio Ambiente após audiências públicas entre
comunidade local, poder público e concessionário.

O IDEFLOR estabelecerá procedimento para aplicação destes recursos.

O valor anual será expresso em reais por hectare (R$/ha) da área total da
Unidade de Manejo Florestal pretendida pelo licitante.

Este indicador não possui caráter eliminatório

O licitante que apresentar a proposta com o maior valor anual expresso em
R$/ha/ano receberá 100% dos pontos, e as demais propostas receberão uma
proporção de pontos relativos à melhor oferta:

mal Plk
Classificação Pontuação = [Ei Jor

Sendo:

PLic — Proposta do licitante

MP - Maior proposta

TP — Total de pontos do indicador

Prazo de Será apurado anualmente a partir do 36º mês após a assinatura do contrato de
apuração concessão florestal.

Bonificação | Este indicador não possui caráter bonificador.

à Meios de Verificação
Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Extratos de conta bancária exclusiva;

- Prestação de contas dos investimentos realizados;

- Atas de reuniões do Conselho Municipal de Meio-ambiente e das audiências públicas;
- Verificação in loco dos investimentos.

4. Definições

Não existem definições para este indicador.

Conjunto de Olebas Mama - Arapiuns.
Contrato de concessão Morestal referente a UMF IT - Concessionária Amazônia Florestal Lida.
Pagina 4S de 67

[EB “sino de Desenvovimento Flonet do Estado do Pará -IDEFLOR

A3
À Identificação

Critério Maior benefício social

Indicador Geração de empregos locais

Parâmetro | Proporção de empregos locais gerados
Aplicação () Eliminatório (x) Classificatório (x) Bonificador

2. Parametrização

Proporção de empregos locais gerados pelo concessionário nos municipios
circunvizinhos da área de concessão, especialmente de Santarém, Juruti e
Aveiro, conforme definição do item 4 deste indicador.
A proporção é dada pela razão entre o somatório do número de empregos
locais gerados pela concessionária no período anual (de janeiro a dezembro)
pelo número total de empregos gerados no mesmo periodo.

Ta

NEL
Índice de Empregos Locais (IEL) = | E x100

STE
Sendo:
NEL = número de empregados locais
NTE = número total de empregados
Obs. O NEL e o NTE devem ser calculados considerando o número de
empregos no início do período de apuração, somado ao número de
contratações efetivadas e subtraindo-se o número de demissões realizadas no
mesmo periodo. o
Este indicador não possui caráter eliminatório. Contudo, o contrato prevê a
Eliminação | | obrigatoriedade de se atingir o IEL de 80% ao completar LO anos de contrato.
Esse Índice deverá, a partir de então, ser mantido até o final do contrato.
O licitante que apresentar a proposta de maior TEL a ser atingido receberá
Classificação | 100% dos pontos e os demais candidatos receberão uma proporção de pontos
relativos a melhor oferta.
A verificação ocorrerá no mês anterior ao início do período de embargo
subsegiente à aprovação de cada POA, conforme gradação:
Prazo de - alcance de 50% da proposta na primeira verificação anual;
apuração - alcance de 759% da proposta na segunda verificação anual;
- alcance pleno da proposta a partir da terceira verificação anual.

Será concedido 0,5% de bonificação para cada 10% gerados acima da
proposta, até o limite de 5% de bonificação.

à Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

Bonificação

- Registros na CTPS;

= Título de Eleitor;

- Folha de pagamento;

- Comprovante de residência.

Conjunto de Gilhas Mamur - Arapiuns
Contrato de concessão florestal referente a UME El - Concessionária Amazônia Florestal Lida
Página 46 de 67

E) sn de Desonsolsment Foco Estado do Prá - IDEFLOR

o
Empregado com habitação nos municípios de abrangência do lote de
concessão florestal e municípios cireunvizinhos da área de concessão no
minimo 24 meses antes da admissão na empresa, devidamente
comprovado.

Serão considerados os trabalhadores da Unidade de Manejo Florestal e os
trabalhadores das unidades de processamento do concessionário. As
unidades de processamento devem atender às seguintes condições: (1)
estejam localizadas nos mimicípios de Santarém, Juruti é Aveiro e
municípios circunvizinhos da área de concessão; (il) processem no
minimo 30% do volume da madeira em tora oriunda da concessão
florestal.

No caso de consórcio podem ser considerados os dados de qualquer de
seus participantes desde que cumpridos os requisitos citados. —

Conjunto de Glebas Mamuty - Arapiuns
Comtrsto de concessão florestal referente a UM [ — Concessionária Amazônia Florestal Ltda
Pagina 47 de 67

3 Ut de Dscrimento Foren do Edo do Pará IDEELOR

A4

Maior benefício social

Geração de empregos pela concessão Norestal

Estoque anual médio de empregados na concessão florestal

() Eliminatório (x) Classificatório (x) Bonificador

Empregos totais gerados pelo concessionário na unidade de processamento
localizada nos m s circunvizinhos da área de concessão, especialmente
de Santarém, Juruti e Aveiro e nas atividades de manejo florestal dentro da
unidade de manejo objeto da concessão florestal.

O número é dado pelo somatório do estoque médio de empregos diretos
mantidos pelo concessionário no período anual (janeiro a dezembro) em
indústria localizada nos municípios circunvizinhos da área de concessão,
especialmente de Santarém, Juruti e Aveiro e nas atividades de manejo
florestal dentro da unidade de manejo objeto da concessão florestal.

Nas atividades de manejo podem ser contabilizados os empregados
contratados diretamente por empresas parceiras com contrato assinado com o
concessionário para prestação de serviço relacionada à execução do Plano de

Descrição do | Manejo Florestal Sustentável,

Tá &
dEEI| | EER
jo a

12

+

Estoque anual médio de Empregos (EE) =

12

Sendo:

EEI = estoque de empregos na indústria

EEF = estoque de empregos na área de concessão florestal
Este indicador não possui caráter eliminatório.

Classificação O licitante que apresentar a proposta de maior EE receberá 100% dos pontos e

os demais receberão uma proporção de pontos relativos a melhor oferta

A verificação ocorrerá no mês anterior ao início do período de embargo
subsegiente à aprovação de cada POA, conforme gradação:
- alcance de 50% da proposta na primeira verificação anual;
- alcance de 75% da proposta na segunda verificação anual;
- alcance pleno da proposta a partir da terceira verificação anual.

será

Caso o concessionário supere o compromisso proposto no Edital
atribuído a ele desconto sobre o valor por mº da madeira, conforme abaixo:

a) EE de 20% a 49,99% acima da proposta ofertada no edital - desconto de 1%
sobre o valor por m? da madeira;

b) EE de 50% a 79,99 acima da proposta ofertada no edital - desconto de 2%
sobre o valor por mº da madeira;

c) Estoque médio mensal de 80% ou mais acima da proposta ofertada no edital
- desconto de 3% sobre o valor por mº da madeira

Conjunto de Cilebas Mamur - Arapiuná
Conato de concessão florestal referente a UMF II Concessionária Amazônia Florestal Ltda.
Pagina 46 den?

[BB tu de Dexemitimento Fine do Estad do Pur IDEFLOR

M: Mv o
Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
- Registros na CTPS;
- Folha de pagamento;
- Contratos de terceirização;

4. Definições

Termo Definição
Média mensal de número de empregados do concessionário nos
municípios circunvizinhos da área de concessão, especialmente de
Santarém, Juruti e Aveiro, considerando-se o estoque de empregos no
início de cada mês somado às admissões e descontadas as demissões no
mesmo mês.

Serão considerados os trabalhadores da Unidade de Manejo Florestal e os
trabalhadores das unidades de processamento do concessionário. As
unidades de processamento devem atender às seguintes condições: (i)
estejam localizadas nos municípios de Santarém, Juruti e Aveiro e
municípios circunvizinhos da área de concessão; (ii) processar no mínimo
30% do volume da madeira em tora oriunda da concessão florestal.

No caso de consórcio, podem ser considerados os dados de qualquer de
seus participantes, desde que cumpridos os requisitos acima.

Diferença entre as admissões e as demissões feitas na floresta é unidade(s)
de processamento(s) vinculadas à concessão florestal.

Conjunto de Cilchas Mamuru - Arspíuns.
Contrato de concessão florestal refesente a UME 11] — Concessionâna Amazônia Florestal Ltda.
Página 49 de 67

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

AS
1 Identificação

Critério Maior eficiência
Indicador Diversidade de produtos explorados na unidade de manejo florestal

Número de produtos explorados
Aplicação |( ) Eliminatório (9 Classificatório [) Bonificador

2. Parametrização

Categorias de produtos explorados na unidade de mancjo florestal além da madeira em
tora. São duas categorias previstas:

Categoria 1: materia! lenhoso residual da exploração, desde que represente os seguintes.
percentuais em relação ao valor mínimo da proposta de preço
estabelecida neste edital para os produtos madeireiros:

= 1,5% do valor mínimo da proposta de preço estabelecida neste edital para os produtos.

madeireiros para as 3 (três) primeiras avaliações anuais;

= 1,0% do valor mínimo da proposta de preço estabelecida neste edital para os produtos

madeireiros a partir da 4º (quarta) avaliação anual.

Categoria 2: produtos não madeireiros, desde que representem os seguintes percentuais
ao valor mínimo da proposta de preço estabelecida neste
editul para os produtos madeireiros:

= [1,5% do valor minimo da proposta de preço estabelecida neste edital para os produtos
madeireiros para as 3 (três) primeiras avaliações anuai

= 1,5% do valor mínimo da proposta de preço estabelecida neste edital para os produtos
madeireiros da 4º (quarta) avaliação anual até a 6º avaliação anual;

= 2,5% do valor mínimo da proposta de preço estabelecida neste edital para os produtos
madeireiros a partir da 7º avaliação anual.

[Eliminação | Este indicador não possui cariler climinatório,
À pontuação € acumulativa segundo a seguinte classificação:

Classificação | Categoria 1: 20 pontos

Categoria 2: 20 pontos

Prazo de À verificação ocorrerá no mês anterior ao inicio do periodo de embargo subsequente à
vação de cada POA.

Bonificação | Este indicador não possui caráter bonificador,

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
- PMES;

- documentação de guia florestal;

- dados, informações e relatórios do concessionário;

- notus fiscais de venda de produtos.

4 Definições

Termo Definição
x Parte aérea da divore de natureza lenhosa (madeira) não superior a 30 cm de
Material lenhoso | sjimetro, resultante da exploração florestal, excetuando-se a madeira em tora.
residual da
exploração

Produtos não Produtos Norestais, de origem vegetal, excetuando-se a madeira c derivados.
madeireiros

Conjunto de Glehas Mamury - Acapiuns
Contrato de concessão florestal referente a UME III - Concessionária Amazônia Florestal Lida.
Pagma 50 de 67

EB) Instinto de Desenvolvimento Florestal do Estsdo do Pard -IDEFLOR

A6
L Identificação

Maior eficiência

Diversidade de espécies exploradas na unidade de manejo florestal.
Número de espécies exploradas

() Eliminatório (x) Classificatório (x) Bonificador

Número de espécies vegetais exploradas na unidade de manejo orestal, para

Descrição do | fins madeireiros.

parâmetro | Para efeito deste parâmetro será considerada espécie explorada aquela que
atingir pelo menos 30 m? de tora por ano.

Eliminação — | Não se aplica :

O licitante que apresentar a proposta com maior número de espécies a ser

exploradas entre todos os licitantes receberá 100% dos pontos e os demais

receberão uma proporção de pontos relativos a melhor oferta.

Pontuação —

Sendo:

NEPLic - Número de Espécies da Proposta Licitante

NEMP - Número de espécies da Maior proposta

TP - Total de Pontos do Indicador

A verificação ocorrerá no mês anterior ao início do periodo de embargo
subsequente à aprovação de cada POA, conforme gradação abaixo:

- alcance de 25% da proposta na primeira avaliação anual;

- alcance de 50% da proposta na segunda avaliação anual;

= alcance de 75% da proposta na terceira avaliação anual;

= alcance pleno da proposta a partir da quarta avaliação anual.

Aplicar-se-à o seguinte critério de bonificação de acordo com a superação de
compromisso contratual:

* Incremento de 20% a 49,99% no número de espécies: Desconto de 1,0%
sobre o valor por m”.

* Incremento 50% a 79,99% no número de espécies: Desconto de 2% sobre o
valor por m?.

* Incremento 80% ou mais no número de espécies: Desconto de 3% sobre o
valor por m'.

Bonificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
- Documentação de guia florestal;

- Dados, informações e relatórios do concessionário;
- Notas fiscais de venda de produtos.

4 Definições
Não há definições.
Conjunto de Clebas Mámira - Arapiuns

Contrato de concessão florestal refereme a UM TI - Concessionária Amazônia Florestal Lida.
Página Si de 67

[5 sinto de Desenvolvimento Horestal do Estado do Pará IDEFLOR

A7

Maior eficiência

Diversidade de serviços explorados na unidade de manejo florestal
Parâmetro | Número de serviços explorados
() Eliminatório (9) Classificatório

(x) Bonificador

Categorias de serviços explorados na unidade de mancjo florestal:
- Categoria |: hos j

- Categoria 2: atividades esportivas de aventura;

«Categoria 3: visitação e observação da natureza (excetuando-se as ações de pesquisa e
Descrição do educação ambiental autorizadas pelo Instituto de Desenvolvimento Florestal).
parâmetro Estas categorias serão consideradas apenas quando o total pago unualmente ao poder
concedente pela exploração dos serviços atingirem o percentual mínimo de 5% em
relação ao total pago no mesmo periodo pelos produtos florestais.

Para ser considerada como serviço explorado a categoria tem que representar pelo
menos 20% do faturamento com serviços.

Eliminação | Não sc aplica. =

A pontuação é cumulativa.

Pura classificação:

Classificação | - Categoria |: 7 pontos
- Categoria 2: 7 pontos
- Categoria 3: 6 pontos
Prazo de Será apurado anualmente à parir do 48º mês após a assinatura do contrato de

[apuração concessão florestal.

“Aplicar-se-ã 0 seguinte critério de bonificação, desde que a proposta originalmente
apresentada pelo concessionário não contemple nenhuma das categorias de serviços
especificadas neste indicado!
- Categoria 1: hospedagem - Desconto de 1% sobre o valor por m? da madeira .

- Categoria 2: práticas esportivas de aventura - Desconto de 19 sobre o valor por m? da
madeira.

- Categoria 3; visitação e observação da natureza - Desconto de 1% sobre o valor por
— | mêda madeira,

à. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os Seguíntes meios de verificação:
- Dados, informações e relatórios do concessionário;

- Contratos de compra e venda de serviços

- Notas fiscais de venda de serviços.

Definição
Empreendimento de apoio à estada de visitantes que atenda a requisitos de sustentabilidade
socioambiental em sua arquitetura e infra-estruturas fisicas e de serviços.

Atividades fisicas de aventura na natureza que compreendam € respeitem os diversos aspectos
Atividades esportivas e de || ambientais envolvidos na sua operação, como a utilização adequada das características geofíisicas
aventura « biológicas dos espaços naturais e o uso de equipamentos e técnicas de mínimo impacto (ex.

trilha, rappel, arvorismo).

Visitação € observação da | Programas de vivências e práticas que promovam a interpretação ambiental, respeitando os
natureza diversos aspetos ambientais envolvidos na sua operação.

Conjunto de Crlebas Mamuru - Arapiuns
Contrato de concessão florestal referem a UME 1H — Concessionária Amazônia Florestal Ltda
Página 52 de 67
FB) distinto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

As

Maior agregação de valor ao produto ou serviço florestal na região da
concessão.

Grau de processamento local do produto.

Proporção de agregação de valor à matéria-prima extraída da floresta,
considerando a responsabilidade direta do concessionário.

(x) Eliminatório (x) Classificatório () Bonificador

2. Parametrização

Fator de agregação de valor & calculado pela razão do faturamento em vendas
de produto florestal processado pelo concessionário nos municípios
circunvizinhos da área de concessão, especialmente em Santarém, Juruti e
Aveiro, dividido pelo volume de matéria prima consumida na produção
(madeira em tora, material lenhoso residual da exploração e produtos não
madeireiros) multiplicado pela proporção da matéria prima processada.

Fator de Agregação de Valor (FAV) = 3 » (E)

Sendo :

A = Receita anual bruta de produtos madeireiros produzidos a partir de toras
oriundas da concessão florestal (R$), aferido pelo concessionário em plantas
industriais localizadas nos municípios cireunvizinhos da área de concessão,
especialmente em Santarém, Juruti e Aveiro.

B = Valor anual pago ao poder concedente pelo volume das toras extraídas da
UMF, utilizadas para gerar os produtos citados no fator A.

€ = Volume anual de toras, com origem nã UMF, processadas diretamente
pelo concessionário (m?) em plantas industriais localizadas nos municípios
circunvizinhos da área de concessão, especialmente em Santarém, Juruti e
Aveiro.

D = Volume equivalente anual de toras de madeiras processado pelo
concessionário (m?) em plantas industriais localizadas nos municípios
circunvizinhos da área de concessão, especialmente em Santarém, Juruti e
Aveiro.

Obs: O período anual corresponde ao ano fiscal, ou seja de janciro a dezembro,
para a verificação do faturamento, retroagindo à data de pagamento da madeira
para cálculo do valor anual pago ao poder concedente,

No caso de consórcio, o cálculo será efetuado considerando o FAV médio das
unidades de processamento dos participantes do consórcio localizadas nos
municípios circunvizinhos da área de concessão, especialmente em Santarém,
Juruti e Aveiro e que efetivamente processam os produtos oriundos da
concessão florestal.

Eliminação

O FAV mínimo deve ser de 3,0.

Classificação

O concessionário que apresentar o maior FAV receberá 100% dos pontos e os
demais candidatos receberão pontuação proporcional ao maior valor ofertado.

A verificação ocorrerá no mês anterior ao início do periodo de embargo
subsegiente à aprovação de cada POA, conforme gradação:
- alcance de 50% da proposta na primeira verificação anual;

Conjunto de Gchas Mamuru - Arapiuns.
Contrato de concessão floresta! referente a UME 11 - Concessionária Amazônia Florestal Ltda.
Página S3 de 67

E), Jude Desembimento Poet! do Estado do Pará. 1DEFLOR

- alcance de 75% da proposta na segunda verificação anual;
- alcance pleno da proposta a partir da terceira verificação anual.

Bonificação | Este indicador não possui caráter bonificador.

3. Meios de Verificação
Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- documentação de guia florestal;

- cadeia de custódia dos produtos:

- dados, informações e relatórios do concessionário;

- notas fiscais de venda de produtos;

- local de investimento em maquinário e de rendimento do processamento.

Volume necessário de toras para produzir uma determinada quantidade de produtos. Unidade
de processamento que tem como matéria-prima toras e madeira processada deve, para fins
deste indicador, reportar o volume de toras adicionado do volume equivalente de toras
necessário para produzir a madeira processada utilizada como matéria-prima.

Ex. Empresa A consome 100 m? de tora e 100 m? de madeira serrada. Considerando uma
conversão média de 40% (madeira em tora para madeira serrada), deverá declarar o Volume
Equivalente de Toras de 350 m” (100 + 250).

Conjumto de Gilebas Mamutu - Arapiuns
Contrato de concessão florestal referente a UME 11! - Concessionária Amazônia Florestal Ltda.
Pagina S4 de 67

a: viado
Om SY
FE) dnstâuto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

BI
1. Identificação

Critério Menor Impacto Ambiental
Indicador

Apoio à participação em projetos de pesquisa

Projetos de pesquisa desenvolvidos na unidade de manejo florestal
Parâmetro | formalizados com instituições de pesquisa ou organizações não
| governamentais.

2. Parametrização

Projetos de pesquisa direcionados à ecologia, ao manejo Norestal, à utilização c à
conservação de florestas tropicais e aspectos sociais e culturais associados, executados
com o apoio efetivo do concessionário e em áreas da unidade de manejo florestal, O
apoio pode acontecer por meio do custeio da logística, pagamento de pessoal, compra
de equipamentos ou contratação de serviços.

Um projeto de pesquisa será considerado para efeitos de bonificação quando presentes
as seguintes condições:

Acordo: formal entre o concessionário e uma instituição de pesquisa ou
organização não governamental (ONG), incluindo o objeto, a metodologia a
ser aplicada, a relevância para a conservação dos patrimônios natural,
histórico e cultural e a melhoria das práticas de uso sustentável da floresta, o
apoio efetivo do concessionário, a equipe de pesquisadores envolvidas, as
atividades à serem desenvolvidas, os resultados esperados, os custos
envolvidos e a vigência do projeto.

Apresentação de um dos seguintes documentos com resultados do projeto de
pesquisa:

Publicação cientifica em revista indexada;

Tese aprovada;

Dissertação aprovada;

Monográfia aprovada;
Para fins de aplicação, os resultados deverão passur pelos seguintes requisitos
mínimos:

Tese, Dissertação e Monografia terão de ter sido aprovadas em avaliação final
por seus respectivos examinadores (bunca ou professor encarregado);

O concessionário receberá bonificação no preço da madeira, conforme o número anal
de produtos de pesquisa reportados e comprovados, de acordo com os parâmetros do
item anterior, até o limite de 3%, conforme descrito a seguir:
- para cada monografia aprovada durante o uno de apuração — desconto de 0,25% sobre
a proposta de preço;
- para cada publicação em revista indexada — desconto de 0,25% sobre a proposta de
preço;
- para cada dissertação aprovada durante o ano de apuração - desconto de 0,75% sobre
a proposta de preço;
- para cada tese aprovada durante o ano de apuração - desconto de 1,25% sobre a
proposta de preço.

Serk apurado anualmente a partir de solicitação do concessionário.

à. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
- Publicações, certificados, monografias, dissertações e teses.

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão florestal teferenhe a UMF [1 - Concessionária Amazônia Florestal Ltda.
Págins $$ de 67

EB) nn de esenosmento Florestal do Estado do Pará IDEFLOR

B2
denti io

Critério | Menor Impacto Ambiental / Maior benefício Social / Maior eficiência.
Indicador” | implantação é manutenção de sistemas de gestão é desempenho de qualidade
Parâmetro | Certificação independente

2. Parametrização

Descrição do | Certificação independente aplicada nas operações realizadas na unidade de
parâmetro | manejo florestal objeto da concessão florestal expedida por entidade
credenciada para os seguintes sistemas:

ESC - Forest Stewardship Council
- CERFLOR — Programa Brasileiro de Certificação Florestal

— International Standardization Organization
Série 9.000
Série 14.000
Série 16.000
Desa ser considerados outros sistemas de certificação reconhecidos em ato
pelo Instituto de Desenvolvimento Florestal.

A bonificação se aplica a partir da comprovação do alcance dos certificados.
Se aplica cumulativamente até o limite de 5%:
* Centificação da Série ISO 9.000 — desconto de 1% sobre o valor por mº da
madeira
- Cerificação da Série ISO 14.000 — desconto de 1% sobre o valor por m? da
madeira
- Certificação da Série ISO 16.000 — desconto de 1% sobre o valor por m? da
madeira.

Certificação CERFLOR ou FSC - desconto de 5% sobre o valor por m? da
madeira.
- Outras certificações reconhecidas pelo Instituto de Desenvolvimento Florestal
do Estado do Pará — desconto de 1% sobre o valor do m? da madeira.
Os descontos de certificações dentro da mesma Série não são cumulativos.
Será apurado por solicitação do concessionário, após a expedição do
certificado. A bonificação será aplicada durante o periodo de 12 meses
subsegiente à emissão do certificado e será renovada automaticamente
mediante comprovação de sua renovação. A bonificação perderá efeito
imediatamente após uma eventual perda da certificação.

3. Meios de Verificação
Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Apresentação do certificado válido;
- Consulta às organizações certificadoras

4, Definições

Não há definições.

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão Morestal referente a UME LIL - Concessionária Amazônia Florestal Leda
Página S6 de 67

fB3 nto de eeniotiment oct do Edo do Peró IDEFLOR

B3
Identificação

Critério Menor Impacto Ambiental

Indicador | Aplicação do enriquecimento com espécies nativas com tratamento de
silvicultura pós-colheita.

Parâmetro | Hectares enriquecidos e acompanhados.

2. Parametrização

Número de hectares de florestas sob tratamento silvicultura de
enriquecimentos com espécies de valor econômico e ambiental. A área total
será o somatório das áreas enriquecidas, a partir dos seguintes parâmetros:

- Para pátios de estocagem serão contabilizadas as áreas sob processo de
plantio.

- Para clareiras e trilhas de arraste a área será contabilizada tendo como
referência 20 m? por muda plantada,

A bonificação será condicionada à comprovação da manutenção mínima dos
plantios de enriquecimento dos anos anteriores e a apresentação de relatório de
acompanhamento dos plantios a cada 3 anos.

O concessionário receberá bonificação no preço da madeira, conforme a área
de Noresta enriquecida, na seguinte proporção até o limite de 3%.

- Bonificação de 1% para cada 5 (cinco) hectares recuperados na UMF Il
- Bonificação de 1% para cada 10 (dez) hectares recuperados na UMF 1
- Bonificação de 1% para cada 15 (quinze) hectares recuperados na UME LI;

A bonificação é referente às áreas enriquecidas a cada ano, não sendo
cumulativas.

Prazo de
apuração

à Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

Será apurado anualmente a partir de solicitação do concessionário.

- Visitas, relatórios e medições de campo.

4. Definições

Termo | Definição

Aumentar à abundância de determinadas espécies de interesse comercial e ambiental,
através de plantios nas áreas mais impactadas pela extração de toras.

Enriquecimento

Conjurto de Glebas Mamur - Arapivas
Contrato de coneessão florestal referente a UME II - Concessionária Amazônia Florestal Lada.
Página S7 de 67

FB) Jo de sont rena do Ed do Pará IDEFLOR

ANEXO V

GRUPO DE A
CATEGORIAS | compRCIALIZAÇÃO DESCRIÇÃO

Madeiras propensas à extinção e, ou, que
1 Comerciais - madeiras especiais | tenham alto valor no mercado regional,
nacional é internacional.

Madeiras comercializados no mercado

ig Comercinis -madeiras nobres | regional, nacional e internacional.
EO RETAS Vendas | Madeiras comercializadas no mercado
3 Comerciais - madeiras vermelhas regional e nacional,
Vi Comerciais. madeiras mitos” | Madeiras. comencitis, de sera é lâmina,
ercisis — madeiras mis br
Corea = madeiras brancas” | Madeiras “comerciais, de sera 76 lâmina |
ercisis — madeiras brancas | Made |
=...
“Citegorias. Nomes Científicos
Ega a A TE DO
Cedreta fissilis Vell.
1 Tabebuia serratifolia (Vaht) G holson

Tabebuia impétiginasa (Mart, ex DC.) Standl.
ww WWW —

Dipteryx udorata (Aubl.) Willd.
Dinizia excelsa Ducke

Peltosgyne venosa subsp: densiflora (Spruce ex Benth.) ME:
Manilkara bidentata (A.DC,) A.Chev

lva

Manilkara huberi (Ducke) Chevalier

renaea parvifolia Huber
Hymenaea courbaril L.

Pouteria opposilifolia (Ducke) Bachni
Pouteria bilocularis (HWinkl.) Bachni
Poueria guianensis Aubl.

Cordia alliodora (Ruiz ét Pav.) Cham.

Carapa guianensis Aubl,
Hymenolobium heterocarpum Ducke
Micropholis verulosa (Mart, & Eichler) Pierre

Apuleia leiocarpa (Vogel) .E.Macbr.
Euplassa pinnata (Lam.) LM, Jobnst.
Cedrelinga cateniformis (Ducke) Ducke

Astronium gracilis Engl.

Astronium lecointei Ducke

Conjutto de Glebas Mamara - Arapiums:
Contrato de concessão focestal referente a UME 11 - Concessionária Amazônia Florestal Lida
Página S8 de 67

FE) tnscluto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Rarovolfia paraensis Ducke,
Diplotropis purpurea var. leptopldia (Kleinh,) Amshoff

Aniba canelilla (Kunth) Mez
“Brosimtum parinarioides subsp. parinarioides Ducke

| Brosimum rubescens Tab.
Zogia racemosa (Ducke) Bameby & JW Grimes
| Aspidosperma desmanthum Benth. ex MBL-Arg.

Lecythis lurida (Miers) S.A. Mori
Copaifera reticulata Ducke

* Clarisia ilicifolia (Spreng.) Lunj. & Rossber
Goupia glabra Aubl.

Swartzia acuminata Wild. ex Vogel
| Leeythis pisonis Cambess,
Bagassa gulanensis Aubl.
Eschrweitera parvifiora (Aubl) Micrs

DO vaniaiêa parvilora tam.

ti Pogonophora schomburgkiana Micrs & Benth.
O Ficus mmphaelfolia Ni,

Sterculia pruriens (Aubl) K Schum-

Sloanei nitida G. Don

Trattinnickia glaziovii Swar

Covjunto de Glebas Mamuru - Arapiuns
(Contrato de concessão Norestal referente a UME LI - Concessionária Amazônia Florestal Lida.
Página 59 de 67
83 sinto de Desenvolvimento Florestal do Esado do Pará - IDEFLOR

Tetragastris altissima (Aubl.) Swart
Protium tenuifolium (Engl.) Engl.
Protium paniculatum var. riedelianum (Engl.) D.C Daly
Protium paniculatum Engl.
Protium cf heptaphylhum (Aubl.) Marchand
Sapium marmieri Huber
Anacardium spruceamum Benth. ex Engl.
| Licania kunthiana Hook £
Pourouma guianensis Aubl.
Guaneria poeppigiana Mart.
Roupala montana Aubl.
Siryplinodendron pulcherrimum (Willd.) Hochr.
Parkia nitida Mig,
| Parkia paraensis Ducke
Vatairea paraensis Ducke
Parkia multijuga Benth.
Enterolobium schomburgki (Benth) Benth.
Enterolobium maximum Ducke
|| Licania heteromorpha Benth.
| Ecelinusa ramiflora Man.
| Inga capitata Desv.
Inga alba (S.) Willd.
Inga auristellae Marms
Inga heterophnila wWilid.
|| Sextonia rubra (Mez) van der Werff
| Qualea paraensis Ducke
| Qualea dinizii Ducke
Alexa grandiflora Ducke
Seheflera morototoni (Aubl.) Maguire, Steyerm. & Frodin
Eriolheca globosa (Aubl.) A. Robyns.
Prerocarpus officinalis Jacq,
Jacaranda copaia (Aubl.) D.Don
Laetia procera (Poepp.) Eichler
Simaba cedron Planch.
Simaba guianensis var. ecaudata Cronquist
“Apeiba echinata Gaerin.
Eugenia patrisii Valhl
Talisia longifolia (Benth) Radik,
Diattum guianense (Aubl.) Sandwith
Erisma uncinatum Warm,
Tetragastris panamensis (Engl.) Kuntze
| Geissospermum sericeum Benth. & Hook.£, ex Miers
Himatanthus sucuuba (Spruce ex MUIL-Arg.) Woodson
Selerolobium cf paniculatum Vogel

Conjunto de Gilebas Mamur - Arupiuns
Contrato de concessão florestal referente a UME [1 — Concessionária Amazônia Flocestal Ltda.
Página 60 de 67

fB) Ino de Desebimeno Hot do Eat do Pa IDEFLOR

Tapirira guianensis Aubl.
Ormosia flava (Ducke) Rudd
Ormosia paraensis Ducke

Irvanthera juruensis Warb.
Invanthera sagotiana (Benth.) Ward.
Hirtella bicornis Mart. & Zuce.
Virola melinonii (Benoist) A.C.Sm.

Virola duckei A.C.Sm.
DDD]

Conjunto de Glebas Mamary - Arapéuns
Contrato de concessão florestal referente a UM III - Concessionária Amazônia Florestal Ltda
Página 61 de 67

[53 Jnstinuto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO VT

1. Do valor e da garantia

Para garantir o fiel cumprimento das obrigações contratualmente assumidas o
adjudicatário prestará, até a data de assinatura do contrato, garantia em valor
correspondente a 50% da proposta financeira vencedora do certame licitatório acrescida
dos custos do edital de cada UMF.

A cobertura da garantia exigida inclui eventuais danos causados ao meio
ambiente, ao erário e a terceiros e poderá incluir cobertura do desempenho do
concessionário em termos de produção florestal, previsto nos incisos I e II do art. 21 da
Lei 11.284/2006.

Não será aceita a garantia prestada por terceiros, ainda que parcial.

Quando da participação de consórcio, qualquer das empresas componentes, de
acordo com o termo de constituição, poderá apresentar a garantia.

2. Da fixação alternativa de garantia

As microempresas, as pessoas jurídicas de pequeno porte e as associações de
comunidades locais, nos termos do $3º, do art. 21, da Lei nº 11.284/2006, prestarão
garantia de 25% (cinquenta por cento) da proposta de preço.
3. Das modalidades de garantia

O adjudicatário poderá optar entre as seguintes modalidades, previstas no $1º, do
art. 56, da Lei nº 8.666, de 21 de junho de 1993 c/c $2º, do art. 21, da Lei nº
11.284/2006:

a) caução em dinheiro;

b) caução em títulos da divida pública;

c) seguro-garantia;

d) fiança bancária.

O Adjudicatário não poderá optar por mais de uma das modalidades de garantia.

3.1 Da caução em dinheiro

À caução em dinheiro será considerada prestada quando da apresentação

do comprovante de depósito identificado do valor na conta-poupança aberta no
Banco do Estado do Pará S/A- Banpará para este fim específico.

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão florestal referente a UMF [l - Concessionária Amazinia Florestal Ltda
Página 62 de 67

[83 dnscio de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

3.2 Da caução em títulos da dívida pública

Os títulos da dívida pública serão aceitos por seu valor nominal, desde
que emitidos sob a forma escritural, mediante registro em sistema centralizado
de liquidação e de custódia autorizado pelo Banco Central do Brasil, e avaliados
pelos seus valores econômicos, conforme definido pelo Ministério da Fazenda e
tendo em vista o disposto na Lei nº 10.179, de 06 de fevereiro de 2001.

Não serão aceitos como garantia válida os títulos da dívida pública
pendentes de condição ou termo, fora de seus prazos de validade ou que estejam
prescritos.

3.3 Do Seguro-Garantia

O seguro-garantia deverá ser emitido por instituição com registro na
Superintendência de Seguros Privados (Susep) e ressegurado junto ao Instituto
de Resseguros do Brasil (IRB), seguindo os conteúdos mínimos constante de
normas técnicas da SUSEP, figurando como tomador o adjudicatário.

Para o seguro-garantia, deverá figurar como beneficiário-segurado o
Instituto de Desenvolvimento Florestal do Estado do Pará, CNPJ nº
08.780.663/0001-88. O seguro-garantia será expressamente vinculado ao edital
de licitação e ao contrato de concessão.

3.4 Da Fiança Bancária

A fiança bancária será emitida por instituição bancária registrada no
Banco Central do Brasil e terá por favorecido o Instituto de Desenvolvimento
Florestal do Estado do Pará, CNPJ nº 08.780.663/0001-88. É expressamente
vinculado ao Edital de licitação e ao Contrato de Concessão.

4. Da forma de apresentação das garantias

Deverão ser apresentados os títulos representativos originais da garantias
previstas nas alíneas “b”, “c” e “d”, do item 3 supra ao Instituto de Desenvolvimento
Florestal do Estado do Pará, para certificação do cumprimento da condição de
assinatura do contrato.

A custódia dos títulos é de responsabilidade do Instituto de Desenvolvimento
Florestal do Estado do Pará.

5. Da execução da garantia

Independentemente da aplicação das sanções contratuais, são hipóteses de
execução da garantia, desde que verificada a culpa do concessionário, observado o
contraditório e a ampla defesa:

a) a ocorrência das hipóteses de rescisão contratual identificadas nos incisos I a
Xl e XVIII, do art. 78, da Lei nº 8.666/1993;

Conjunto de Cilebas Mamuru - Arapiuns
Contrato de concessão florestal referente a UMF 1 - Concessionária Amazônia Florestal Ltda.
Página 63 de 67

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

b) A ocorrência do disposto no art. 28 da Lei 11.248/2006;

c) A inobservância das obrigações afetas ao concessionário elencadas nos
incisos 1 a XVII, do art. 31, da Lei 11.284/2006, exceto na ocorrência de
situações que justifiquem o descumprimento nos termos do $ 1º do art. 51 do
Decreto 6.063, de 20 de março de 2007;

d) a omissão do dever de pagar os custos do edital claculados nos termos do art.
37 do Decreto 6.063/2007;

e) o descumprimento do prazo máximo fixado nos termos do art. 41 do Decreto
6.063/2007;

f) a desistência do concessionário da execução do contrato;

£) condenação sucessiva ou solidária do Concedente em vista de atos da
responsabilidade do concessionário quanto à execução do contrato.

Se o valor da garantia for insuficiente para a cobertura dos eventos listados,
permanecerá o concessionário responsável pelo valor remanescente.

6. Da recomposição da garantia

Sem prejuizo das sanções administrativas, civis, penais e da aplicação de
sanções contratuais, o descumprimento das obrigações contratuais autoriza a execução
da garantia, que deverá ser recomposta no prazo máximo de trinta dias, contados do
recebimento de notificação específica.

A não recomposição da garantia no prazo estipulado implicará a rescisão do
contrato de concessão florestal, observados o contraditório e a ampla defesa.

7. Da atualização dos valores da garantia

As garantias contratuais terão seu valor atualizado, mantendo-se a equivalência
prevista no item 1:

a) no mesmo momento e segundo a mesma forma de reajuste do contrato;

b) no caso de revisão, prorrogação ou alteração contratual que modifique seu
regime de execução, inclusive em face da modernização, aperfeiçoamento e
ampliação dos equipamentos, infra-estrutura e instalações, bem como alteração
de métodos e práticas de execução do manejo florestal sustentável.

8. Da renovação das garantias

As garantias contratuais serão renovadas sempre que o prazo de validade de seu
título representativo for expirado, de modo a cobrir a execução do tempo total do
contrato ou enquanto persistir a responsabilidade do concessionário pela execução do
objeto do contrato.

Conjunto de Glebes Mamury - Arapiuns.
Contrato de concessão florestal referente a UMF 11 - Concessionária Amazônia Florestal Lida.
Página 64 de 67

EB) ant de Desenaimeto Forest! do Estado do Pará - IDEFLOR

9. Da Substituição da garantia

A substituição da modalidade de garantia dependerá de aprovação do Instituto de
Desenvolvimento Florestal do Estado do Pará mediante justificativa do concessionário

10. Da devolução da garantia

A garantia contratual depositada só poderá ser levantada após a extinção do
contrato de concessão florestal.

11. Do oferecimento do contrato de concessão em garantia de financiamento

O oferecimento, pelo concessionário, do contrato de concessão em garantia de
financiamento, nos termos do art. 29, da Lei 11.284/2006, não implicará, em nenhuma
hipótese, o comprometimento das garantias contratuais.

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão florestal referente a UMF II - Concessionária Amazônia Florestal Lida.
Página 65 de 67

É) Jnsiluto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO VIT

NSEXO VII

Contrato de concessão forestal

to de Gleba Mamuru - Arapiuns
erente a UM II - Concessionária Amazônia Florestal Lda
Pagina 66 de 67

E)

[83 Jnsticato de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO VII

CGlebas Mamuru - Arapiuns

Concessionária Amazónia Florestal Ltda.
Página 67 de 67

